In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 15-085V
                                           (to be published)

*****************************
                            *
MYKELLE JIVON D’TIOLE,      *                                            Special Master Corcoran
                            *
                            *
               Petitioner,  *                                            Filed: November 28, 2016
                            *
          v.                *
                            *                                            Decision Without
SECRETARY OF HEALTH AND     *                                            Hearing; Dismissal; Influenza
HUMAN SERVICES,             *                                            (“Flu”) Vaccine; Narcolepsy;
                            *                                            Cataplexy.
               Respondent.  *
                            *
*****************************

Marvin Firestone, Marvin Firestone, MD, JD, and Associates, San Mateo, CA, for Petitioner.

Lara Ann Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                      DECISION GRANTING MOTION TO DISMISS CASE1

      On January 27, 2015, Mykelle Jivon D’Tiole’s parents filed a petition2 seeking
compensation under the National Vaccine Injury Compensation Program (the “Vaccine



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or similar
files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, the whole decision will be available to the public. Id.

2
  The matter was originally filed by Petitioner’s parents on his behalf, due to his minor status. After Mr. D’Tiole
attained majority while the case was pending, I ordered that he be identified as the petitioner in the caption. ECF No.
27.
Program”).3 In it, Petitioner alleged that the influenza (“flu”) vaccine he received on December
13, 2011, caused him to develop narcolepsy with cataplexy.

       After the parties filed expert reports, and based upon my initial review of the case record,
I proposed that the matter be decided without holding an evidentiary hearing and invited briefing
on the substantive merits of Petitioner’s claim. Having completed my review of the evidentiary
record and the parties’ filings, I hereby GRANT Respondent’s Motion for a Ruling on the
Record Dismissing the Case, and therefore DENY Petitioner’s request for compensation, for the
reasons stated below.


I.        FACTUAL BACKGROUND

        Mr. D’Tiole was born on February 8, 1997. Pet’r’s Ex. 3 at 1. His early pediatric history
is not in contention in this case and therefore requires no discussion. On December 13, 2011,
when he was 14 years old, he went to his pediatrician for a well teen visit. Pet’r’s Ex. 4 at 10. At
that time, Petitioner received FluMist,4 a live attenuated influenza vaccine (“LAIV”). Pet’r’s Ex.
9 at 1-2; Ex. 1 at 2; and Ex. 4 at 10. His parents had not given their consent for Mr. D’Tiole to
receive the vaccine at that visit, and, after learning it had occurred, they were upset that it was
administered without their advance approval. Pet’r’s Ex. 1 at 2 ¶ 8. There are no records in the
subsequent six weeks setting forth any reaction to this vaccine.

        On February 1, 2012, Mr. D’Tiole hurt his wrist after a fall suffered while playing
basketball and was taken for treatment at the John Muir Medical Center Emergency Department
in Walnut Creek, California. Pet’r’s Ex. 53 at 3-5. He was diagnosed with a wrist fracture and
underwent a closed reduction with percutaneous pinning under general anesthesia. Id. at 18-22.
He was otherwise deemed healthy at the time, with no mention in the relevant records of any
sleep-related problems. Id. at 4, 16.



3
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or
“the Act”]. Individual section references hereafter will be to § 300aa of the Act.

4
  As noted in Agnew v. Sec’y of Health & Human Servs., No. 12-551V, 2016 WL 1612853, at *3 (Fed. Cl. Spec.
Mstr. Mar. 30, 2016), FluMist is a cold-adapted vaccine received intranasally. It contains live, but attenuated
(meaning reduced in virulence), strains of the wild flu virus. See FluMist Package Insert, filed on June 20, 2016, as
Resp’t’s Ex. G (ECF No. 36-1), at 13-14. To achieve an immune response from the body’s adaptive immune system,
the viral strains contained in the vaccine replicate at a temperature consistent with that found in the nasal cavity, but
not at the higher temperatures found elsewhere in the body. Agnew, 2016 WL 1612853, at *3. As a result, the flu
strain can replicate sufficiently to produce the antibodies necessary to fight a wild infection, without itself
replicating enough to cause infection if transmitted to others. See Resp’t’s Ex. G at 13 (“the attenuated vaccine virus
replicates to induce protective immunity”). In this case, Petitioner received a trivalent version of the vaccine.


                                                           2
        On February 10, 2012, Petitioner saw his pediatrician for a follow-up examination of his
wrist fracture, and was referred to an orthopedist. Pet’r’s Ex. 4 at 11. There was still no record of
any sleep problems. Petitioner, however, has offered witness statements suggesting that his
sleep-related symptoms began around this time. Thus, his mother, Ms. Sevela DePlush, states
that she noticed Mr. D’Tiole behaving “differently” and “began noticing him exhibiting severe
drowsiness” by February 2012, after his surgery. Pet’r’s Ex. 1 at 2 ¶ 10. However, she attributed
his symptoms to a normal post-surgery reaction or the medication he was taking for pain. Id. at 2
¶¶ 10-11.

        Over a month later, on March 26, 2012, Petitioner saw his pediatrician again, now
complaining of ear pain and feeling tired all of the time, and the notes from the visit specifically
state that he was falling asleep again at 11 a.m. after waking at 6 a.m. Pet’r’s Ex. 54 at 18. This is
the first medical record statement about the injury alleged in this case, but it is Ms. DePlush’s
assertion that Petitioner’s symptoms continued to be evident in the period prior to this visit. See,
e.g., Pet’r’s Ex. 1 at ¶ 11. Mr. D’Tiole was prescribed antibiotics for his ear pain and was
instructed to engage in better sleeping hygiene (e.g., limiting television time before sleep). Id.

        There is subsequently a nearly four-month gap in the records, and thus no
contemporaneous recording of any other sleep-related problems for Petitioner. But on July 18,
2012, Mr. D’Tiole was seen again by his pediatrician with complaints of “problem with
equilibrium x three months/hard time focusing.” Pet’r’s Ex. 54 at 17.5 The notes from this visit,
however, are somewhat contradictory, and do not support the contention that Petitioner’s sleep
problems were progressing. Thus, this record includes statements by Mr. D’Tiole that he was
playing videogames late into the night, sleeping until noon thereafter, and having trouble
focusing (presumably in connection with his vision, since the record also mentions an eye doctor
visit) – but also that he was not experiencing dizziness or balance problems, and otherwise was
doing “great in school.” Id.6 Petitioner’s treater assessed him with a dysfunctional sleep pattern
that could be treated in the same manner recommended in March. Id.

        On September 6, 2012, Petitioner saw his pediatrician again, reiterating prior complaints
about focus problems and sleepiness. Pet’r’s Ex. 54 at 16. The note in the medical record states,
“feels tired a lot, trouble focusing – twice a day x 6 mo.” Id. He also reported experiencing short
“tremors” lasting a few seconds, involving his eyelids drooping and his eyes wandering. The
impression was possible seizure activity, and he was referred to a neurologist at Children’s
Hospital in Oakland, California.

5
  The three-month onset reference in this July 2012 medical record would place onset in April – two months later
than Ms. DePlush’s recollection.

6
  Ms. DePlush’s declaration directly contradicts this statement, and Petitioner has not offered any explanation for
why she should be believed rather than the record itself. See Pet’r’s Ex. 1 at 3 ¶ 12 (“[h]e was doing poorly in
school”).

                                                        3
        There, on October 5, 2012, Mr. D’Tiole underwent an initial neurologic evaluation, at
which time an electroencephalogram (“EEG”) was performed. Pet’r’s Ex. 5 at 1. The results
were interpreted as normal, with no evidence of epileptiform discharges or focal abnormalities.
Id. at 2. Nevertheless, Petitioner also obtained a consultation thereafter with Ali Mostajelean,
M.D., of the hospital’s epilepsy department. Id. at 3-5. Dr. Mostajelean concluded, based on the
examination and EEG results, that there was no evidence that Petitioner was suffering from
epilepsy. The notes from this examination reiterate concerns about Petitioner’s dizzy spells and
eye-fluttering episodes, but characterized them as only “recently experienced.” Id. at 3. Some
reference was also made in these notes to Mr. D’Tiole’s sleep problems, but they were not
identified as persistent; it was noted only that Petitioner often slept late on weekends, and poor
sleep hygiene was again identified as the likely cause of such problems. Id. at 5.

        In the months after, Mr. D’Tiole and his parents continued to investigate the source of his
sleep problems, which were becoming more pronounced. On December 16, 2012, Petitioner was
seen in the Emergency Department at John Muir Medical Center in Walnut Creek, CA, where he
reported “he had 2 or 3 episodes at home where he felt weak and could not stand up and had
some shaking of his extremities.” Pet’r’s Ex. 6 at 1. The chief complaint listed on the record was
possible seizure. Id. The assessment section noted: “shaking episodes of uncertain cause,” and a
diagnosis of “altered consciousness” was given by Dan Buhler, M.D. Id. at 3; see also Pet’r’s Ex.
1 at 3.

        On February 1, 2013, Petitioner saw his pediatrician again, at which time concerns about
both his purported seizure activity and previously-experienced sleep issues were reported. Pet’r’s
Ex. 4 at 14. Later that year, in August 2013, Mr. D’Tiole’s parents took him for examination by
the Stanford Hospital’s Sleep Medicine Clinic in Redwood City, California. Pet’r’s Ex. 7 at 1-12.
Diagnoses provided after an initial examination were “hypersomnia due to medical condition
classified elsewhere and narcolepsy with cataplexy7.” Id. at 1. Notes contained in the record from
the August 21, 2013, visit reflect statements by Ms. DePlush that “everything seemed to start
after [Petitioner] broke his wrist and required anesthesia.” Id. at 2. They also recorded
progression in his symptoms over that year, with greater and greater daytime sleepiness. Id. at 3.
The treater who examined Petitioner prescribed a trial of modafinil,8 but also proposed
consideration of medication aimed at addressing narcolepsy or cataplexy after more data on
Petitioner (including a sleep study) had been obtained. Id. at 6.



7
  Cataplexy is a condition characterized by abrupt attacks of muscular weakness and hypotonia triggered by an
emotional stimulus such as mirth, anger, fear, or surprise. Dorland’s Illustrated Medical Dictionary (32d ed. 2012)
at 303 (hereinafter, “Dorland’s”).
8
  Modafinil is a central nervous system stimulant, administered orally, used in the treatment of narcolepsy,
obstructive sleep apnea, and sleep disorders associated with shift work. Dorland’s at 1171.

                                                        4
        By 2014 and thereafter, Petitioner received further treatment for his symptoms, and
narcolepsy and cataplexy were no longer merely suspected but confirmed as the proper
diagnoses for his condition. See generally Petitioner’s Response to Respondent’s Motion for
Ruling on the Record, dated July 20, 2016 (ECF No. 37) (“Opp.”) at 5-8. The confirmation was
strengthened through tests (performed at Stanford Hospital’s Sleep Medicine Clinic on January
15, 2014) revealing that Petitioner likely possessed the HLA allele associated with narcolepsy
(HLA DQB1*0602). See Pet’r’s Ex. 7 at 27-31. It was during treatment at the Sleep Medicine
Clinic that Petitioner was seen by Dr. Emmanuel Mignot, a noted expert on the topic of
narcolepsy. Id. In a follow up visit on April 16, 2014, it was confirmed that Mr. D’Tiole’s test
was positive for this HLA allele. Id. at 60. But Petitioner’s parents were not made aware that he
had received FluMist until the spring of 2014, and therefore did not bring this to the attention of
the Sleep Clinic treaters. See Pet’r’s Ex. 1 at 4; Pet’r’s Ex. 9 at 1-2.

II.    EXPERT REPORTS

       A.      Petitioner’s Expert – Dr. Steinman

       Dr. Lawrence Steinman is Petitioner’s sole expert, although he submitted multiple reports
in the case. He has opined that a viral component of the FluMist vaccine that Mr. D’Tiole
received was causally responsible for his subsequent narcolepsy with cataplexy.

       First Report

         Dr. Steinman is a professor in Stanford University’s Departments of Neurology,
Pediatrics, and Genetics, and the chair of Stanford’s Immunology Program. Pet’r’s Ex. 62 at 1
(Dr. Steinman’s curriculum vitae). He has been elected to the Institute of Medicine (“IOM”) and
has published more than 400 articles, including articles related to his research on autoimmune
disease and molecular mimicry. Id. Dr. Steinman’s primary focus is on multiple sclerosis, but he
has conducted research, and authored papers, relevant to narcolepsy. See id. at 10, 35, 40. The
core of Dr. Steinman’s opinion is found in his first expert report, filed not long after the case’s
initiation. See January 30, 2015 Report, filed on February 19, 2015, as Pet’r’s Ex. 11 (ECF No.
9-2) (“First Steinman Rep.”). In it, Dr. Steinman reviews Mr. D’Tiole’s medical history before
turning to Petitioner’s causal theory.

        As Dr. Steinman’s first report notes, scientific and medical research in the past 20 to 30
years has resulted in a number of discoveries highly relevant herein. Narcolepsy (which Dr.
Steinman characterized as “a chronic sleep disorder presenting with excessive day-time
sleepiness and often cataplexy”) (First Steinman Rep. at 13)) has been associated (based upon
tests of cerebral spinal fluid) with a deficiency in the protein hypocretin (also called orexin) – a
neuropeptide that regulates arousal, wakefulness, and appetite. See Dorland’s at 901, 1333; C.
Peyron et al., A Mutation in a Case of Early Onset Narcolepsy and a Generalized Absence of
                                                 5
Hypocretin Peptides in Human Narcoleptic Brains, 6 Nature Medicine 9:991 (2000) (Pet’r’s Ex.
26) (“Peyron”). This deficiency, in turn, has been shown to be the result of the loss of
hypothalamic cells in the brain. See, e.g., S. Nishino et al., Hypocretin (Orexin) Deficiency in
Human Narcolepsy, Lancet 355, at 39 (2000) (Pet’r’s Ex. 25) (ECF No. 10-7); Peyron at 5.

       Although the precise mechanism responsible for impairment of hypocretin-mediated
neurotransmission is not yet fully understood, Dr. Steinman has proposed (for purposes of the
present claim) an autoimmune process triggered by viral components of flu vaccines such as
FluMist. His reports opine that components from the wild flu virus contained in FluMist cross-
react with certain self-proteins in the brain responsible for sleep regulation, via the mechanism of
molecular mimicry (a topic upon which Dr. Steinman possesses considerable expertise, and one
he has opined upon in numerous other Program cases).9 Specifically, nucleoproteins contained in
the H1N1 strains found in FluMist would share “molecular similarities” with certain amino acid
peptides on the surface of the hypocretin receptors in the brain. First Steinman Rep. at 13-14.
After receipt of the vaccine, in the course of the human body’s adaptive immune response the
host’s immune system is “tricked” into attacking the receptors, thereby interfering with the
hypocretin-mediated neurotransmission process that would, if functioning properly, prevent
daytime sleepiness. Id. at 16-17.

        Besides his expertise in studying the causes of other autoimmune illnesses, Dr.
Steinman’s opinion in this case is rooted in studies involving the relationship between narcolepsy
and a different version of the flu vaccine than FluMist. Thus, he noted that Pandemrix – an
inactivated10 form of the flu vaccine containing the H1N1 viral strain also found in FluMist – had
been determined by several reputable studies to be closely associated with the development of
narcolepsy in European children, after a 2010 outbreak of narcolepsy in Finland. First Steinman
Rep. at 20-21; M. Partinen et al., Increased Incidence and Clinical Picture of Childhood
Narcolepsy Following the 2009 H1N1 Pandemic Vaccination Campaign in Finland, 7 PLoSone
3:1-8 (2012) (Pet’r’s Ex. 44) (“Partinen”). Much of the literature that focused on the outbreak,
such as Partinen, had speculated as to whether the cause of the narcolepsy was attributable to
adjuvants in the vaccine, or some genetic predisposition unique to Finns. Partinen at 7-8. Such


9
  See generally First Steinman Rep. at 7-13. Molecular mimicry has been defined to be a “sequence and/or
conformational homology between an exogenous agent (foreign antigen) and self-antigen leading to the
development of tissue damage and clinical disease from antibodies and T cells directed initially against the
exogenous agent that also react against self-antigen.” Institute of Medicine, Adverse Effects of Vaccines: Evidence
and Causality at 70 (K. Stratton et al., eds. 2011) [hereinafter “Adverse Effects of Vaccines”]; see also L. Steinman,
Autoimmune Disease, 269 Scientific American 106-14 (Sept. 1993) (Pet’r’s Ex. 13). In essence, in the course of the
immunologic process begun after vaccination, antigens comprised of protein sequences from the H1N1 strain
erroneously interact with the hypocretin receptors in the brain, targeting them because of shared structural
homologies between the components of the antigen and the receptors. First Steinman Rep. at 13.

10
  A vaccine is rendered inactive through the process of destroying the biological activity of the virus in the vaccine,
by the action of heat or other physical or chemical means. Dorland’s at 925.

                                                          6
literature also stressed the fact that the Pandemrix flu vaccine was the only form of the vaccine
associated with an increased incidence of narcolepsy. Id. at 7 (“there is no evidence of an
increased risk of narcolepsy with any other vaccine than the As03 adjuvanted Pandemrix”).

        Two pieces of literature co-authored by Dr. Steinman took steps toward explaining why
Pandemrix may have caused narcolepsy, and they play a key role in the opinion he offers herein.
See S. Ahmed et al., Narcolepsy, 2009 A(H1N1) Pandemic Influenza, and Pandemic Influenza
Vaccinations: What is Known and Unknown About the Neurological Disorder, the Role for
Autoimmunity, and Vaccine Adjuvants, 50 J. of Autoimmunity 1-11 (2014) (Pet’r’s Ex. 12)
(“Ahmed I”); S. Ahmed et al., Antibodies to Influenza Nucleoprotein Cross-React with Human
Hypocretin Receptor 2, 7 Sci. Translational Med. 294 (S2015) (Pet’r’s Ex. 63) (“Ahmed II”).
Although they were not both addressed in Dr. Steinman’s first report,11 they have since been
filed in the action. They are important to understanding the foundation of Petitioner’s theory, and
so I am addressing them together.

        Ahmed I was a review article proposing that the relationship between Pandemrix and
narcolepsy was most likely attributable to “how the specific influenza antigen component” in
Pandemrix was prepared. Ahmed I at 1. The article considered Partinen and other epidemiologic
or laboratory studies involving Pandemrix. It specifically suggested that narcolepsy was properly
considered an autoimmune disease, and detailed the process by which antibodies (produced as a
result of molecular mimicry) would attack the hypocretin receptors. Id. at 3-4. Ahmed I
evaluated the possibility (previewed in literature such as Partinen) that adjuvants specific to
Pandemrix might have played a role in causing narcolepsy, but noted that “no similar association
has been reported to date with the [similarly-adjuvanted] pandemic vaccine made using the
Canadian inactivation/purification protocol,” suggesting that the adjuvant itself may not have
played a causal role. Id. at 8. Indeed, Ahmed I acknowledged that the fact that the Canadian
version of Pandemrix was not associated with narcolepsy suggested that the vaccine’s flu virus
component (which was the same for both) was not itself to blame for the causal association with
the disease. Id. at 6.

       In a section titled “Vaccine types and related immune responses” (Ahmed I at 4), there
appears a discussion about the difference between the formulation of the Pandemrix vaccine and
an LAIV like FluMist, a portion of which warrants complete reproduction herein:

         While it may be possible for the live vaccine virus or bacteria to rarely revert to its
         disease-causing form and thus be transmitted to other non-immune subjects, most live
         vaccines do not. Due to their similarity in structure with the natural virus or bacteria, live

11
  At the time Dr. Steinman’s first expert report was filed in this case, Ahmed II had not yet been published, and thus
Dr. Steinman could only tangentially refer to its findings. First Steinman Rep. at 16. His subsequent reports
specifically relied upon it, however.


                                                          7
           vaccines could induce molecular mimicry similar to that associated with the natural
           infection. However, during development of a live vaccine, this concern for molecular
           mimicry is carefully considered and vaccine candidates demonstrating these
           attributes are screened for and excluded.

Ahmed I at 5 (emphasis added).

       In Ahmed II, Dr. Steinman and his co-authors conducted a series of tests aimed at
answering some of the many questions raised in Ahmed I. This study examined the sera of 20
Pandemrix-vaccinated narcoleptic patients. Ahmed II at 10. The article began by observing that
another adjuvanted inactive pandemic flu vaccine similar to Pandemrix containing the same
H1N1 viral strain – Focetria – was not associated with an increased risk for narcolepsy, further
suggesting that there was something unique to Pandemrix that made it more pathologic. Id. at 1.
Ahmed II’s authors performed a study aimed at identifying the specific mimic between protein
sequences from the flu strain contained in Pandemrix and the hypocretin receptors, finding that
there was a homologous flu nucleoprotein peptide. Id. at 2-3. Based on this determination, they
next identified hypocretin receptor antibodies produced from the cross-reaction between the
mimic and the receptors, thereby interfering with the orexin production and resulting in
narcolepsy. Id. at 3. Those antibodies were detected in the blood sera of higher numbers of
Pandemrix-vaccinated individuals with narcolepsy than individuals who did not have the disease.
Id.

        After that step, Ahmed II’s authors reached the heart of their discovery with respect to
Pandemrix. They compared the nucleoprotein antibody content found in individuals who had
received eight different inactivated flu vaccines plus three monovalent A(H1N1) pdm09 vaccines
(a group that included Pandemrix). Ahmed II at 4.12 Of the latter three, Focetria had 72.7 percent
fewer nucleoproteins than Pandemrix – “suggesting the possibility that lower [nucleoproteins]
concentrations in Focetria could have attenuated both the immune response . . . and the
subsequent generation of [nucleoprotein] antibodies capable of cross-reactivity.” Id. Ahmed II’s
authors do not formally propose an explanation for this difference, but they did note that Focetria
was “differently manufactured” (Ahmed II at 1). For its part, Ahmed I contained a longer
discussion of the different manufacturing processes for these Pandemrix-like vaccines
(specifically, the purification procedures for the viral antigens they contained). Ahmed I at 7.

       Dr. Steinman’s first report went on to opine that (in addition to his causation theory) the
other prongs of the Federal Circuit’s test for vaccine causation claims in Althen v. Sec’y of
Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005) had been met. With respect to the
second, “did cause” prong, he proposed that, consistent with the science of immunology and the


12
     FluMist was not included in any of the Ahmed II tests.


                                                              8
theory of molecular mimicry, Mr. D’Tiole’s medical records evidenced a response to the flu
vaccine. First Steinman Rep. at 22. Regarding the third prong, Dr. Steinman maintained that the
timing of onset of Petitioner’s first symptoms, in February 2012, was consistent with his
understanding of how long the process for an immunologic response of this sort would take,
based on scientific studies like Schonberger et al., Guillain-Barre Syndrome Following
Vaccination in the National Influenza Immunization Program, United States, 1976-1977, 110
Am. J. of Epidemiology 2:105 (1979) (Pet’r’s Ex. 38); First Steinman Rep. at 17-18.

       Supplemental Reports

        Dr. Steinman also filed two supplemental expert reports, responding at length to points
made by both of Respondent’s experts. See September 28, 2015 Report, filed on September 28,
2015, as Pet’r’s Ex. 61 (ECF No. 25-2) (“Second Steinman Rep.”); January 10, 2016 Report,
filed on January 19, 2016, as Pet’r’s Ex. 66 (ECF No. 31-2) (“Third Steinman Rep.”).

         Dr. Steinman’s second report attempted to rebut the assertion of Respondent’s first
expert, Dr. Michael Kohrman, that there is no demonstrated link between FluMist and
narcolepsy. Dr. Steinman insisted that there is in fact a link, as the promotional materials for
FluMist reveal that it contains the same nucleoprotein that Dr. Steinman’s research demonstrated
cross-reacts with hypocretin receptors in the brain. Second Steinman Rep. at 2, 7. While he
admitted that the research he had participated in (as reflected by Ahmed I and II) did not involve
FluMist specifically (or even a comparable LAIV), it had studied the nucleoproteins derived
from the same viral strain as that contained in FluMist. Id. at 7. He further acknowledged the
absence of epidemiologic studies connecting narcolepsy with FluMist, but disagreed that the
primary epidemiologic evidence cited by Dr. Kohrman (Duffy et al., Narcolepsy and Influenza A
(H1N1) Pandemic 2009 Vaccination in the United States, 83 Neurology 1827 (Oct. 15, 2014)
(Resp’t’s Ex. D-13) (“Duffy”)) was persuasive or reliable evidence disproving his theory. Id. at
3. Dr. Steinman asserted that the Duffy results (which are discussed in greater detail below) were
not relevant to Mr. D’Tiole’s case, because the study did not cover the form of flu vaccine from
the 2011-12 season in which Mr. D’Tiole was vaccinated, and thus did not involve the same viral
strain. Id.

       Additionally, Dr. Steinman reiterated his view that there was a strong correlation between
the wild H1N1 virus and narcolepsy – something addressed in Ahmed I and II. Second Steinman
Rep. at 5; Ahmed I at 7-8; Ahmed II at 6. In so arguing, he relied on F. Han et al., Narcolepsy
Onset is Seasonal and Increased Following the 2009 H1N1 Pandemic in China, 70 Am.
Neurological Ass’n 410 (2011) (Resp’t’s Ex. A-3) (“Han”). Han was a retrospective study of
narcolepsy onset in patients diagnosed in Beijing, China from 1998-2010. Id. at 1. In Dr.
Steinman’s reading, Han showed that the occurrence of narcolepsy onset was seasonal, based
upon a reported increase in the condition’s onset following the 2009 H1N1 winter influenza


                                                9
pandemic. Second Steinman Rep. at 5-6; Han at 5-6. Dr. Steinman noted that Han could be
interpreted to mean that the wild H1N1 influenza virus itself, along with other upper airway
infections, was highly correlated to narcolepsy. Second Steinman Rep. at 6. However,
weaknesses in these arguments were anticipated in some of Dr. Steinman’s own earlier work.
Thus, as Ahmed II notes, studies outside China have not shown an increase in narcolepsy cases
in unvaccinated patients, and Beijing’s dense population (coupled with low vaccination numbers)
was deemed to have possibly contributed to the increased narcolepsy cases rather than the
prevalence of the wild virus. Ahmed II at 6.

        Dr. Steinman also rejected the significance of points made by Dr. Kohrman that none of
Mr. D’Tiole’s treating doctors linked the vaccination to the narcolepsy in the records, observing
that the science linking narcolepsy and influenza vaccines is currently the subject of advanced
research of which they were likely unaware. Second Steinman Rep. at 7-8. He also noted that
Mr. D’Tiole’s vaccination history had not been made clear to all of his treaters – but that if it
had, and if they had been aware that he had received the flu vaccine before his narcolepsy
symptoms began, they would likely have considered it a potential causal factor. Id. at 8.

        Dr. Steinman’s third report addressed both Dr. Kohrman and the arguments of
Respondent’s other expert, Dr. Andrew MacGinnitie. This final report was much longer than the
second, and nearly as long as the first, given the number of topics Dr. Steinman chose to address
and points he hoped to rebut. In it, Dr. Steinman asserted that Ahmed II was far more important
than Respondent allowed, given its scope and the large number of scientists involved in all
aspects of the studies it conducted. Third Steinman Rep. at 6. However, he did candidly discuss
its limitations, noting that neither he nor Ahmed II’s other authors denied their existence. Third
Steinman Rep. at 12-14. Thus, while Dr. Steinman would have liked to test more than 20 clinical
sera samples from patients with post-vaccination narcolepsy to lend more certainty to the results,
additional samples were not available due to local health authorities’ regulations regarding
ethical informed consent. Id. at 13. He echoed this sentiment regarding the inability to obtain
more appropriate controls. Id. at 17. However, Dr. Steinman asserted that Ahmed II’s findings
were still reliable and sufficient to form the basis of a medically plausible theory. Id.

        Dr. Steinman also repeated his arguments about the reliability of the Duffy epidemiologic
evidence (showing zero cases of narcolepsy associated with FluMist vaccination), asserting that
its findings were not meaningful because the incidence rate (the expected cases of narcolepsy
absent vaccination) was too low in the first place. Third Steinman Rep. at 9. If, he reasoned, the
background incidence rate is less than one case in the investigated groups, there is no way to
actually draw any meaningful conclusions from the study. Id. He also noted that the Duffy
authors were unsure of the expected incidence rate of narcolepsy by a factor of 10, which Dr.
Steinman understood to mean that the authors did not even know the true baseline rate. Id.
Because of these limitations, Dr. Steinman argued that Duffy should not be given much weight.


                                               10
        Dr. Steinman next addressed the various scientific evidence showing that the cross-
reactive nucleoprotein antibodies were present in patients without narcolepsy (a matter Ahmed II
explicitly acknowledged). Third Steinman Rep. at 14; Ahmed II at 8-9. He offered a possible
explanation, proposing that the presence of the autoantibodies could simply reflect a subacute
infection, and thus signal the first steps of disease development – especially when found in
individuals that also likely carry the narcolepsy susceptibility allele (HLA DQB1*0602). Third
Steinman Rep. at 15. He noted that several studies show that up to 20 percent or more of
otherwise healthy individuals could have antinuclear antibodies associated with other
autoimmune diseases, such as systemic lupus erythematosus, Hashimoto’s thyroiditis, and
multiple sclerosis. Id. at 15 (citing Ahmed II at 8-9). Dr. Steinman thus did not find this a
significant detracting point from his theory relating the nucleoprotein antibodies to narcolepsy.

        Dr. Steinman also reacted to Dr. Kohrman’s reliance on an article written in response to
Ahmed II. See A. Vassalli et al., Comment on “Antibodies to Influenza Nucleoprotein Cross-
React with Human Hypocretin Receptor 2, 7 Science Translational Medicine 314 (2015), filed as
Resp’t’s Ex. C-1 (“Vassalli”); Third Steinman Rep. at 19. Vassalli included data from narcolepsy
studies involving dogs and mice, and argued that although the mechanism causing destruction of
the hypocretin receptors in narcoleptic patients remained unclear, there was no evidence in these
studies that antibodies against the hypocretin receptors were the cause of narcolepsy. Vassalli at
1. In Dr. Steinman’s own rebuttal article13 to the Vassalli comment, he had discussed the study’s
failure to provide additional data regarding the influenza virus. Third Steinman Rep. at 19. Dr.
Steinman concluded that because the Vassalli data contained no studies related to influenza or
cross-reactivity specifically, the conclusions reached in the study were preliminary, and it would
be premature to determine the relevancy of such conclusions. Id.

        Finally, Dr. Steinman reiterated his prior assertion (set forth in his first report) that the
nucleoprotein in FluMist has the same protein sequence as the hypocretin receptors in the brain,
and hence sufficient homology for an autoimmune cross-reactive process to occur, at least in
theory. Third Steinman Rep. at 20-21. Because of this matching sequence, Dr. Steinman
expressed confidence that molecular mimicry was the mechanism linking the FluMist vaccine to
Petitioner’s narcolepsy, especially given the relevant legal causation standard applicable in
Vaccine Program cases. See id. at 21-22.

        B.      Respondent’s Experts

                1.      Dr. Michael Kohrman



13
  L. Steinman et al., Response to Comment on “Antibodies to Influenza Nucleoprotein Cross-React with Human
Hypocretin Receptor 2, 7 Sci. Translational Med. 314 (Nov. 2015), filed as Pet’r’s Ex. 74 (ECF No. 31-10).

                                                   11
        Respondent’s first expert report was authored by Dr. Michael Kohrman, who primarily
opined that the relevant medical and scientific literature reveals no evidence that a live H1N1-
containing influenza vaccination is associated with narcolepsy. See June 29, 2015 Report, filed
on July 13, 2015, as Resp’t’s Ex. A (ECF No. 22-1) (“First Kohrman Rep.”). Further, he
interpreted Mr. D’Tiole’s history of delayed sleep phase, poor sleep hygiene, and obstructive
sleep apnea as making it highly difficult to pinpoint an onset date for Mr. D’Tiole’s narcolepsy.
First Kohrman Rep. at 2-8.

        As of the date of his first expert report,14 Dr. Kohrman was a Professor of Pediatrics,
Neurology, and Surgery at the University of Chicago. First Kohrman Rep. at 1; Resp’t’s Ex. B at
1. The majority of his practice is clinical work, while approximately 20 percent of his time is
devoted to research. First Kohrman Rep. at 1. He is board certified in Child Neurology and
Psychiatry, with a special focus in Child Neurology. Id. Additionally, he has qualifications in
clinical neurophysiology, sleep medicine, and epilepsy, and is board certified by the American
Board of Sleep Medicine, among other certifications. Resp’t’s Ex. B at 2-4. His clinical practice
focuses on treating refractory epilepsy, with an underlying interest in sleep medicine. Id. at 1. He
treats child patients with epilepsy and sleep problems on a daily basis. Id. at 2. His opinion arose
from review of Mr. D’Tiole’s medical records and his medical history. Id.

        Dr. Kohrman first addressed Dr. Steinman’s theory that FluMist could be linked to
narcolepsy. He began by noting that Dr. Steinman’s own research had nothing to do with
FluMist, but rather had proposed (at least before the publication of Ahmed II)15 that the adjuvant
in the Pandemrix vaccine (a different form of flu vaccine, moreover) could be the possible cause
of narcolepsy in the European studies. First Kohrman Rep. at 9. FluMist is a non-adjuvanted
vaccine, meaning that the adjuvant suggested to cause narcolepsy would not have been present in
Mr. D’Tiole’s vaccine. Ahmed I also hypothesized that the antigens in the various vaccines
studied were possibly different, leading Dr. Kohrman to conclude that Dr. Steinman’s research
was not supportive of cross-reactivity between FluMist and the hypocretin receptors. Id. At
bottom, all of the reported vaccine-related cases of narcolepsy were linked to vaccines produced
in a single antigen extraction method, and then administered with an adjuvant. Id. at 11. There
was thus no evidence that a live influenza vaccine is also associated with narcolepsy.

       Dr. Kohrman relied on the Duffy epidemiologic study to bulwark his opinion. Duffy’s
authors studied the association between narcolepsy and the H1N1 vaccine in its various

14
 Dr. Kohrman is now the Director of Pediatric Neurology at Akron Children’s Hospital in Akron, Ohio. See Akron
Children’s Hospital, https://www.akronchildrens.org/cms/doctors/michael-kohrman-md (last visited Nov. 21, 2016).
15
   As noted above, Dr. Steinman’s first report did not include specific reference to Ahmed II, which had not yet been
published, and therefore Dr. Kohrman’s response to the initial report in this respect addressed an issue (the
adjuvant’s role in causing narcolepsy) that Ahmed II ruled out. Respondent’s experts thereafter modified their
responses to Petitioner’s expert’s opinion in light of Ahmed II’s findings.


                                                        12
permutations, surveying 650,995 individuals in the United States vaccinated with the 2009
pandemic vaccine. Duffy at 1823. Both the inactivated form of the vaccine and LAIVs were
included. Of the patients included in the observed sample, zero developed symptoms during the
180 days following receipt, despite an expected incidence of 6.52. Id. In the 2010-11 seasonal flu
vaccine study, 870,530 individuals received some form of the vaccine, but only two had onset of
narcolepsy symptoms during the defined time period, compared to 8.83 expected. Id. at 1827.
Out of the 45,246 individuals between the ages of 10 and 19 who received an LAIV, none
developed narcolepsy despite an incidence rate of 3.84 per 100,000 individuals (meaning .83
cases of narcolepsy would have been expected). Id. The authors concluded that the forms of
influenza vaccines in the United States containing the A(H1N1) virus strain could not be
associated with an increased risk of narcolepsy. Id. at 1823. Further, the Duffy authors
hypothesized that the antigens in this particular H1N1 vaccine strain were themselves not
sufficient to increase narcolepsy incidences. Id.

        Dr. Kohrman also presented literature to support his assertion that the flu wild virus is not
linked to narcolepsy. He cited an article by Partinen – the same scientist whose research on the
Pandemrix vaccine’s link to narcolepsy in Finland was discussed by Dr. Steinman in his various
reports. M. Partinen et al., No Serological Evidence of Influenza A H1N1pdm09 Virus Infection
as a Contributing Factor in Childhood Narcolepsy after Pandemrix Vaccination Campaign in
Finland, 8 PLOSone 1:7 (2013) (filed as Resp’t’s Ex. A-2) (“Partinen II”). Partinen II found that
it was unlikely the wild H1N1 virus had contributed to the increase in childhood narcolepsy in
Finland after receipt of the adjuvanted Pandemrix vaccine. Partinen II at 7. Even the Han article
relied on by Dr. Steinman did not support a link between the wild H1N1 virus and narcolepsy,
Dr. Kohrman maintained. First Kohrman Rep. at 10. Han’s authors had acknowledged that the
sample of patients in the study was not representative of China as a whole. Han at 7. Thus, Dr.
Kohrman argued, because the article did not constitute a reliable epidemiological study of
narcolepsy in China, no direct link between the wild H1N1 virus and narcolepsy could be
inferred. First Kohrman Rep. at 10.

       Dr. Kohrman further proposed that Petitioner’s own medical history did not support his
claim about the causal role of the FluMist vaccine. Mr. D’Tiole had a documented history of
poor sleep habits and obstructive sleep apnea months before the diagnosis of narcolepsy was
confirmed, making it difficult to identify when the actual onset of his symptoms might have
occurred. Id. at 11. Dr. Kohrman also noted that no acute symptoms were reported after Mr.
D’Tiole’s FluMist vaccination. Id. at 8.

       Respondent filed a supplemental report from Dr. Kohrman as well, reacting to Dr.
Steinman’s second report. See December 23, 2015 Report, filed on January 8, 2016, as Resp’t’s
Ex. C (ECF No. 28-1) (“Second Kohrman Rep.”). In it, Dr. Kohrman examined Dr. Steinman’s
hypothesis (supported now by Ahmed II) that the nucleoprotein antigens in FluMist cross-react


                                                 13
with hypocretin receptors, causing narcolepsy. Second Kohrman Rep. at 2. Although such
nucleoproteins might be present in killed vaccines like Pandemrix, Dr. Kohrman pointed out that
the vaccine at issue here, FluMist, is a live attenuated vaccine that involves a different master
donor virus as well. Id. He further examined the development process for FluMist, finding that
the nucleoprotein present in FluMist is derived from the Master Donor Virus A/AA/6/60, rather
than the Influenza A(H1N1) 2009 virus. Id. at 3-5; B. Zhou et al., Engineering Temperature
Sensitive Live Attenuated Influenza Vaccines From Emerging Viruses, 30 Vaccine 3691:3691-92
(2012) (Resp’t’s Ex. C-2) (ECF No. 28-3). Thus, it could not be assumed that the nucleoproteins
derived from H1N1 and present in Pandemrix were equally present in FluMist. Id. at 5. Dr.
Steinman’s third report, however, attempted to diminish the strength of this point by observing
that the protein sequences for the nucleoproteins that he alleged were cross-reacting with the
hypocretin receptors were the same for FluMist and Pandemrix. Third Steinman Rep. at 19-21.

        Dr. Kohrman’s supplemental report also highlighted the uniqueness of Pandemrix and its
antigens. He thus noted that in Ahmed II, 85 percent of patients had antibodies to the hypocretin-
2 receptor, but 35 percent of vaccinated patients who did not develop narcolepsy also exhibited
these antibodies. Second Kohrman Rep. at 2, citing Ahmed II at 7. Meanwhile, those patients
vaccinated with Focetria had no antibodies against this hypocretin receptor. Id. Dr. Kohrman
relied on these findings to conclude that Pandemrix’s formula and make-up made it difficult to
extrapolate conclusions about its association with narcolepsy to other forms of the flu vaccine –
even ones more similar to Pandemrix than FluMist.

       Dr. Kohrman ultimately maintained that there is no clear understanding yet for what
causes the lack of hypocretin in narcolepsy patients, and this, plus the lack of scientific evidence
and/or medical literature supporting a link between narcolepsy and FluMist, made him unable to
conclude that Mr. D’Tiole’s narcolepsy was likely vaccine-related. Second Kohrman Rep. at 5.

               2.      Dr. Andrew MacGinnitie

        Dr. MacGinnitie also submitted two expert reports on behalf of Respondent. His first
report set forth the opinion that while there might be reliable epidemiologic evidence linking an
increased rate of narcolepsy to the Pandemrix vaccine, as well as some tentative evidence of a
link to the H1N1 wild type variant, there was no such evidence linking the FluMist vaccine,
given its distinct formulation. See December 21, 2015 Report, filed on January 8, 2016, as
Resp’t’s Ex. D (ECF No. 29-1) (“First MacGinnitie Rep.”).

        Dr. MacGinnitie is an attending physician and the clinical director for the Division of
Immunology at Boston Children’s Hospital. First MacGinnitie Rep. at 1; Resp’t’s Ex. E. He is
also an Assistant Professor of Pediatrics at Harvard Medical School. First MacGinnitie Rep. at 1.
He is board certified in Allergy/Immunology and Pediatrics, and has been in practice as an


                                                14
allergist/immunologist for 15 years. Id. Further, he has seen patients with various immunologic
diseases, including reactions to vaccines. Id.

        Dr. MacGinnitie explained the differences in production and administration between
Pandemrix and FluMist, as well as the different and distinct mechanistic ways the vaccines
stimulate an immune response. Id. at 9. Subunit inactive vaccines (like Pandemrix) are produced
by growing several influenza strains in chicken egg cells, which are then inactivated to kill the
potentially infectious virus. Id.; R.J. Cox et al., Influenza Virus: Immunity and Vaccination
Strategies, Scandinavian J. of Immunology 59:6 (2004) (Resp’t’s Ex. D-11) (ECF No. 30-2).
Some of these subunit vaccines also include an adjuvant to increase the immune response. Id.
LAIVs such as FluMist, by contrast, are cold-adapted, delivered into the nose where they
replicate in the nasal epithelium, rather than in the lower respiratory tract (i.e., the lungs). Id. at
8-11. FluMist was, by design, intended to result in more limited viral replication in the same
region of the body where the wild flu virus might attack (the mucosal membranes of the
respiratory tract), but would also generate antibody titers lower than that of a subunit vaccine like
Pandemrix. First MacGinnitie Rep. at 9.16 It is those antibodies that would, under Dr. Steinman’s
theory, produce the autoimmune reaction, via molecular mimicry, necessary to inhibit the
hypocretin receptors.

        Further, narcolepsy has been linked to only one of these specific vaccine types –
adjuvanted subunit vaccines. First MacGinnitie Rep. at 9. Adjuvanted vaccines were shown in
data to elicit a greater response than non-adjuvanted vaccines. Id.; C. Waddington et al., Safety
and Immunogenicity of ASO3B Adjuvanted Split Virion Versus Non-Adjuvanted Whole Virion
H1N1 Influenza Vaccine in UK Children Aged 6 Months-12 Years, BMJ 340, at *8 (2010)
(Resp’t’s Ex. D-12) (ECF No. 30-3). Pandemrix is an adjuvanted vaccine, while FluMist is an
LAIV and is non-adjuvanted. First MacGinnitie Rep. at 9-10. Looking at the differences in the
production of the two vaccines, the immune responses they cause, and the difference between
adjuvanted and non-adjuvanted vaccines, Dr. MacGinnitie could not conclude that any
demonstrated link between Pandemrix and narcolepsy applied to a non-adjuvanted vaccine like
FluMist.

       Dr. MacGinnitie also emphasized that reliable epidemiologic evidence (in particular,
Duffy) demonstrated that there was in fact no connection between FluMist and narcolepsy. First
MacGinnitie Rep. at 10. Duffy observed zero cases of narcolepsy out of thousands of patients
who received FluMist. Duffy at 1. This result was the same for non-adjuvanted subunit vaccines
during the 2009 influenza season. Id. at 5. The study was also extended to the 2010 influenza
season, but again, no cases were found in nearly 130,000 studied individuals. Id. If there were a


16
   As previously noted, Dr. Steinman agreed with this proposition in his own literature, such as the Ahmed articles
(although he did not acknowledge the point in the expert reports filed in this case). See, e.g., Ahmed I at 5.

                                                        15
link between FluMist and narcolepsy, at least one case would have been seen in such a large test
group of patients, Dr. MacGinnitie proposed.

        Dr. MacGinnitie raised another point that he maintained undercut Petitioner’s theory.
Narcolepsy is almost always seen in patients, like Mr. D’Tiole, who have the HLA DQB1*0602
allele. First MacGinnitie Rep. at 3. This HLA protein produces protein fragments on the cells’
surfaces, and T-cells (that would be generated in an immune response, whether brought on by
infection or immunization) recognize this combination. Id. When the T-cells are activated, they
kill infected cells and help B-cells to generate antibodies. Id. Dr. MacGinnitie stressed that
because most patients with narcolepsy carry this allele, T-cells specific to it would be essential to
develop narcolepsy. Id. Yet there is to date insufficient scientific evidence that these T-cells
exist. Indeed, the only literature suggesting T-cell involvement in the development of narcolepsy
was a paper written by Dr. Mignot, one of Petitioner’s treaters at Stanford’s Sleep Center. E.
Mignot et al., CD4+ T Cell AutoImmunity to Hypocretin/Orexin and Cross-Reactivity to a 2009
H1N1 Influenza A Epitope in Narcolepsy, 5 Sci. Translational Med. 216 (2013) (filed as Resp’t’s
Ex. D-4) (“Mignot”). Mignot showed that a fragment of the influenza hemagglutinin protein was
cross-reactive with hypocretin, and activated T-cells were identified in narcolepsy patients that
recognized both hypocretin and the hemagluttinin protein, thus supporting the hypothesis that the
immune response to the hemagluttinin protein could also damage the cells that produce
hypocretin. Mignot at 7, 9. But the Mignot paper was ultimately retracted because its results
could not be replicated, and therefore a critical component needed to confirm Petitioner’s theory
was missing.17

        Dr. MacGinnitie devoted some time in his first report to attacking the bases for Dr.
Steinman’s theory about cross-reactivity between proteins in the flu vaccine and hypocretin
receptors. He first noted that the evidence supporting this theory was limited to Ahmed II – a
single report written by Ahmed and Dr. Steinman based on a very small sample of 20 patients.
First MacGinnitie Rep. at 6. He also argued that Ahmed II lacked specific controls, because it
failed to include data on antibodies in individuals who received the Pandemrix vaccine but did
not develop narcolepsy, or in patients who developed narcolepsy unrelated to vaccination. Id. at
7. According to Dr. MacGinnitie, this lack of appropriate controls reduced the reliability of
findings made about the importance of these antibodies. In sum, Dr. MacGinnitie did not believe
that a single peer-reviewed report without appropriate controls was sufficient support for


17
   Dr. Steinman also acknowledged that Mignot had been retracted, but emphasized that this was not due merely to
an inability to replicate results, but rather due to fraud in misrepresenting its findings. Third Steinman Rep. at 1-5.
For purposes of the present case, this is a distinction without a difference – the point remains that an element of
proof that would corroborate the more general framework of Petitioner’s theory about the autoimmune nature of
narcolepsy is missing. But, because I find that Petitioner’s theory is deficient for reasons outside of the broader
argument about the causes or nature of narcolepsy, the inability of researchers to date to provide this critical
probative link that would add scientific reliability to the overall theory is somewhat of a tangential matter, for
purposes of determining entitlement.

                                                         16
Petitioner’s theory, nor did it constitute evidence that the discussed antibodies are actually
involved in the development of narcolepsy in patients.

        Dr. MacGinnitie additionally took issue with Dr. Steinman’s alleged failure to explain
why the nucleoprotein antibodies upon which he relied in his theory were also present in patients
without narcolepsy. More than 50 percent of children in Ahmed II possessed the same cross-
reactive antibodies, but did not suffer from narcolepsy. Id. at 6-7. Because of this, Dr.
MacGinnitie did not believe that these antibodies were as critical to causing narcolepsy as Dr.
Steinman’s theory suggested.

         Respondent submitted a supplemental report from Dr. MacGinnitie as well. See January
31, 2016 Report, filed on February 3, 2016, as Resp’t’s Ex. F (ECF No. 33-1) (“Second
MacGinnitie Rep.”). The supplemental report responded to several points made by Dr. Steinman
in his January 2016 third report, but otherwise presented little new argument or evidence. Thus,
Dr. MacGinnitie reaffirmed his view that Duffy was reliable evidence that there was no
connection between FluMist and narcolepsy. Second MacGinnitie Rep. at 2. Though Dr.
Steinman criticized the low baseline rate in the study, Dr. MacGinnitie asserted that a low
background rate is epidemiologically desirable, since it renders even the slightest increase in
observed cases easier to note. Id. at 1-2. He also stressed that, out of over 300,000 individuals
receiving LAIV flu shots in the Duffy study, not a single identified case of narcolepsy occurred.
Id. In Dr. MacGinnitie’s view, there would have to have been some cases of narcolepsy observed
if a link truly existed.

       Dr. MacGinnitie objected to Dr. Steinman’s hypothesis that the lack of observed cases of
narcolepsy related to inactivated influenza vaccines in the United States was attributable to the
lack of individuals with the HLA DQB1*0602 allele in the United States (as compared to
Finland and Sweden). Second MacGinnitie Rep. at 2. He admitted that the number of cases
would potentially be affected by the prevalence of the allele in a population, but noted that the
number would also be affected by the population size. Id. The United States is more than 20
times larger than Finland and Sweden combined, meaning that any link between the allele and
narcolepsy would have to be evident – but was not in the sample considered in Duffy. Id.

        Finally, Dr. MacGinnitie expressed some additional thoughts about the competing flu
vaccine formulations in this case and their relationship to Petitioner’s theory. Thus, and in
reaction to Dr. Steinman’s assertions that Respondent could not show that Duffy studied the
same formulation of FluMist as that relevant to this case, he stated that the 2010-11 and 2011-12
seasonal influenza vaccine requirements were functionally the same. Second MacGinnitie Rep.
at 3; see FDA News Release July 30, 2010, FDA Approves Vaccines for the 2010-2011 Influenza
Season (Pet’r’s Ex. 72) (ECF No. 31-8); FDA News Release July 18, 2011, FDA Approves
Vaccines for the 2011-2012 Influenza Season (Pet’r’s Ex. 73) (ECF No. 31-9). Thus, according


                                               17
to Dr. MacGinnitie, the flu strain in the vaccine Mr. D’Tiole received was equivalent to the
contents in the vaccine studied in Duffy, even though that study involved different years. Id.
Overall, Dr. MacGinnitie maintained, the most logical interpretation of the data and literature
presented in this case was that any increased risk of narcolepsy was associated only with the
Pandemrix vaccine, and possibly a weaker correlation to the wild type flu infection. Id.

III.   PROCEDURAL HISTORY

        As noted above, Petitioner’s parents originally filed this action in January 2015, alleging
that his receipt of the flu vaccine in December 2011 caused him to develop narcolepsy with
cataplexy. Petition at 1. About a month later Petitioner filed his first expert report from Dr.
Steinman. ECF No. 9. Petitioner then filed medical records along with the literature offered by
Dr. Steinman in support of his opinion, and then the Statement of Completion on March 31, 2015
(ECF No. 18).

        Respondent filed her Rule 4(c) Report on July 13, 2015, asserting that Mr. D’Tiole was
not entitled to compensation because he could not carry his burden of proof under Althen.
Respondent’s Rule 4(c) Report (ECF No. 21). Specifically, Respondent alleged that there was no
evidence connecting Petitioner’s proposed theory to the vaccine he received. ECF No. 21 at 5.
Further, none of Petitioner’s treating doctors had identified the vaccine as a potential cause of
Petitioner’s condition. Id. Respondent at that time also filed her own expert report from Dr.
Kohrman. See generally First Kohrman Rep.

        After the Rule 4(c) Report was filed, Petitioner filed a supplemental expert report from
Dr. Steinman on September 28, 2015 (Second Steinman Rep.). This prompted Respondent to file
in January 2016 additional expert reports of her own – a supplemental report from Dr. Kohrman,
plus a new report from Dr. MacGinnitie. See generally Resp’t’s Exs. C and D, filed as ECF Nos.
28 and 29. The expert report filing continued, with Petitioner filing a third report from Dr.
Steinman on January 19, 2016 (Third Steinman Rep.). Respondent for her part filed a
supplemental report thereafter from Dr. MacGinnitie on February 3, 2016. Second MacGinnitie
Rep.

        I thereafter held a status conference with the parties to discuss the case’s progress and
possible resolution. I proposed that Respondent consider moving for a decision on the papers in
lieu of hearing, since the case’s history to date, plus my assessment of the nature of the disputed
issues – issues that both side’s experts had addressed in great detail – suggested to me that this
would be the most expeditious approach to resolving the case. See Order, dated February 16,
2016. Respondent accepted my proposal, and after an extension of time so moved, on June 20,
2016 (ECF No. 36) (“Motion”). Petitioner opposed the motion on July 20, 2016 (ECF No. 37)
(“Opp.”), and then Respondent filed a reply on August 3, 2016 (ECF No. 38) (“Reply”). The
matter is now ripe for resolution.

                                                18
IV.    PARTIES’ RESPECTIVE ARGUMENTS

        Respondent’s motion argues in the main that Petitioner has not met the first Althen prong
because he cannot offer a reliable scientific theory linking FluMist to narcolepsy. Motion at 7. In
so arguing, Respondent particularly emphasized the findings from Duffy, while attempting to
rebut Dr. Steinman’s criticisms of the study’s reliability. Id. at 7-9. Respondent also proposed
that Dr. Steinman’s own theory as to cross-reactivity between nucleoproteins from the flu
vaccine and the hypocretin receptors was flawed and unreliable, for the reasons discussed above.
Id. at 9-10. And she posited that Petitioner had only conclusorily alleged that the second two
Althen prongs were met, without demonstrating real record support that reflected the theory
working in real time. Id. at 10-12.

        In reaction to the motion, Petitioner asserted that in fact he has met his burden for a non-
Table claim under Althen. The theory proposed for causation is reliable (and was even deemed
“superficially plausible” by Respondent’s expert) and supported by evidence such as Han, which
suggests an association between even the wild flu virus and narcolepsy. Opp. at 24-27. Duffy, he
maintained, is too empirically flawed as a study, given Dr. Steinman’s points about its
methodologic weaknesses. Id. at 28-30. Otherwise, Petitioner argued that he had met the other
Althen prongs; witness statements place onset in February 2012, which is a reasonable timeframe
from the date of vaccination for the immunologic process proposed by Dr. Steinman to have
occurred. Id. at 33-35. And Petitioner asserted that his parents’ lack of knowledge about his
receipt of FluMist, coupled with their laymen’s unawareness of the possible causal relationship
of the vaccine to his narcolepsy, explained why treaters had not linked his vaccination to his
narcolepsy. Id. at 31-32.

        Petitioner also strenuously objected to resolving this matter without a hearing, arguing
that (i) disputed fact issues among the experts required they be allowed to testify live, (ii)
testimony from Mr. D’Tiole and his family was also required in order to establish onset (as well
as corroborate the fact that treaters were not informed of Petitioner’s vaccination because his
parents mistakenly deemed it unimportant), and (iii) resolving the matter without a hearing
would violate his rights under Vaccine Rule 3(b). Id. at 13-18.

       Respondent’s succinct reply repeated her earlier points for dismissal. Reply at 3-6.
Respondent also again proposed that there was no need for a hearing, citing the fact that Vaccine
Rule 8(d) allows special masters to determine when a hearing is necessary. Id. at 2.

V.     APPLICABLE LEGAL STANDARDS

       A.      Claimant’s Burden in Vaccine Program Cases


                                                19
       To receive compensation in the Vaccine Program, a petitioner must prove either: (1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of the vaccinations in question within a statutorily prescribed period of
time or, in the alternative, (2) that his illnesses were actually caused by a vaccine (a “Non-Table
Injury”). See Sections 13(a)(1)(A), 11(c)(1), and 14(a), as amended by 42 C.F.R. § 100.3; §
11(c)(1)(C)(ii)(I); see also Moberly v. Sec’y of Health & Human Servs., 592 F.3d 1315, 1321
(Fed. Cir. 2010); Capizzano v. Sec’y of Health & Human Servs., 440 F.3d 1317, 1320 (Fed. Cir.
2006).18 In this case, Petitioner does not assert a Table claim.

        For both Table and Non-Table claims, Vaccine Program petitioners bear a
“preponderance of the evidence” burden of proof. Section 13(1)(a). That is, a petitioner must
offer evidence that leads the “trier of fact to believe that the existence of a fact is more probable
than its nonexistence before [he] may find in favor of the party who has the burden to persuade
the judge of the fact’s existence.” Moberly, 592 F.3d at 1322 n.2; see also Snowbank Enter. v.
United States, 6 Cl. Ct. 476, 486 (1984) (mere conjecture or speculation is insufficient under a
preponderance standard). Proof of medical certainty is not required. Bunting v. Sec’y of Health &
Human Servs., 931 F.2d 867, 873 (Fed. Cir. 1991). In particular, a petitioner must demonstrate
that the vaccine was “not only [the] but-for cause of the injury but also a substantial factor in
bringing about the injury.” Moberly, 592 F.3d at 1321 (quoting Shyface v. Sec’y of Health &
Human Servs., 165 F.3d 1344, 1352-53 (Fed. Cir. 1999)); Pafford v. Sec’y of Health & Human
Servs., 451 F.3d 1352, 1355 (Fed. Cir. 2006). A petitioner may not receive a Vaccine Program
award based solely on his assertions; rather, the petition must be supported by either medical
records or by the opinion of a competent physician. Section 13(a)(1).

        In attempting to establish entitlement to a Vaccine Program award of compensation for a
Non-Table claim (which is the kind of claim asserted in this matter), a petitioner must satisfy all
three of the elements established by the Federal Circuit in Althen: “(1) a medical theory causally
connecting the vaccination and the injury; (2) a logical sequence of cause and effect showing that
the vaccination was the reason for the injury; and (3) a showing of a proximate temporal
relationship between vaccination and injury.” Althen, 418 F.3d at 1278.

        Each of the Althen prongs requires a different showing. Under Althen prong one,
petitioners must provide a “reputable medical theory,” demonstrating that the vaccine received
can cause the type of injury alleged. Pafford, 451 F.3d at 1355-56 (citations omitted). To satisfy


18
    Decisions of special masters (some of which I reference in this ruling) constitute persuasive but not binding
authority. Hanlon v. Sec’y of Health & Human Servs., 40 Fed. Cl. 625, 630 (1998). By contrast, Federal Circuit
rulings concerning legal issues are binding on special masters. Guillory v. Sec’y of Health & Human Servs., 59 Fed.
Cl. 121, 124 (2003), aff’d, 104 F. App’x 712 (Fed. Cir. 2004); see also Spooner v. Sec’y of Health & Human Servs.,
No. 13-159V, 2014 WL 504728, at *7 n.12 (Fed. Cl. Spec. Mstr. Jan. 16, 2014).


                                                        20
this prong, the petitioner’s theory must be based on a “sound and reliable medical or scientific
explanation.” Knudsen v. Sec’y of Health & Human Servs., 35 F.3d 543, 548 (Fed. Cir. 1994).
Such a theory must only be “legally probable, not medically or scientifically certain.” Id. at 549.

        Petitioners may satisfy the first Althen prong without resort to medical literature,
epidemiological studies, demonstration of a specific mechanism, or a generally accepted medical
theory. Andreu v. Sec’y of Health & Human Servs., 569 F.3d 1367, 1378-79 (Fed. Cir. 2009)
(citing Capizzano, 440 F.3d at 1325-26). Special masters, despite their expertise, are not
empowered by statute to conclusively resolve what are essentially thorny scientific and medical
questions, and thus scientific evidence offered to establish Althen prong one is viewed “not
through the lens of the laboratorian, but instead from the vantage point of the Vaccine Act’s
preponderant evidence standard.” Id. at 1380. Accordingly, special masters must take care not to
increase the burden placed on petitioners in offering a scientific theory linking vaccine to injury.
Contreras v. Sec’y of Health & Human Servs., 121 Fed. Cl. 230, 245 (2015) (“[p]lausibility . . .
in many cases may be enough to satisfy Althen prong one” (emphasis in original)). But this does
not negate or reduce a petitioner’s ultimate burden to establish his overall entitlement to damages
by preponderant evidence. W.C. v. Sec’y of Health & Human Servs., 704 F.3d 1352, 1356 (Fed.
Cir. 2013) (citations omitted).

       The second Althen prong requires proof of a logical sequence of cause and effect, usually
supported by facts derived from a petitioner’s medical records. Althen, 418 F.3d at 1278; Andreu,
569 F.3d at 1375-77; Capizzano, 440 F.3d at 1326; Grant v. Sec’y of Health & Human Servs.,
956 F.2d 1144, 1148 (Fed. Cir. 1992). In establishing that a vaccine “did cause” injury, the
opinions and views of the injured party’s treating physicians are entitled to some weight. Andreu,
569 F.3d at 1367; Capizzano, 440 F.3d at 1326 (“medical records and medical opinion testimony
are favored in vaccine cases, as treating physicians are likely to be in the best position to
determine whether a ‘logical sequence of cause and effect show[s] that the vaccination was the
reason for the injury’”) (quoting Althen, 418 F.3d at 1280). Medical records are generally viewed
as particularly trustworthy evidence, since they are created contemporaneously with the
treatment of the patient. Cucuras v. Sec’y of Health & Human Servs., 993 F.2d 1525, 1528 (Fed.
Cir. 1993).

        However, medical records and/or statements of a treating physician’s views do not per se
bind the special master to adopt the conclusions of such an individual, even if they must be
considered and carefully evaluated. Section 13(b)(1) (providing that “[a]ny such diagnosis,
conclusion, judgment, test result, report, or summary shall not be binding on the special master
or court”); Snyder v. Sec’y of Health & Human Servs., 88 Fed. Cl. 706, 746 n.67 (2009) (“there
is nothing . . . that mandates that the testimony of a treating physician is sacrosanct—that it must
be accepted in its entirety and cannot be rebutted”). As with expert testimony offered to establish
a theory of causation, the opinions or diagnoses of treating physicians are only as trustworthy as


                                                21
the reasonableness of their suppositions or bases. The views of treating physicians should also be
weighed against other, contrary evidence also present in the record – including conflicting
opinions among such individuals. Hibbard v. Sec’y of Health & Human Servs., 100 Fed. Cl. 742,
749 (2011) (not arbitrary or capricious for special master to weigh competing treating
physicians’ conclusions against each other), aff'd, 698 F.3d 1355 (Fed. Cir. 2012); Caves v. Sec’y
of Health & Human Servs., 100 Fed. Cl. 119, 136 (2011), aff'd, 463 F. App’x 932 (Fed. Cir.
2012); Veryzer v. Sec’y of Health & Human Servs., No. 06-522V, 2011 WL 1935813, at *17
(Fed. Cl. Spec. Mstr. Apr. 29, 2011), mot. for review den’d, 100 Fed. Cl. 344, 356 (2011), aff’d
without opinion, 475 Fed. App’x 765 (Fed. Cir. 2012).

       The third Althen prong requires establishing a “proximate temporal relationship” between
the vaccination and the injury alleged. Althen, 418 F.3d at 1281. That term has been equated to
the phrase “medically-acceptable temporal relationship.” Id. A petitioner must offer
“preponderant proof that the onset of symptoms occurred within a timeframe which, given the
medical understanding of the disorder’s etiology, it is medically acceptable to infer causation.”
Bazan v. Sec’y of Health & Human Servs., 539 F.3d 1347, 1352 (Fed. Cir. 2008). The
explanation for what is a medically acceptable timeframe must also coincide with the theory of
how the relevant vaccine can cause an injury (Althen prong one’s requirement). Id. at 1352;
Shapiro v. Sec’y of Health & Human Servs., 101 Fed. Cl. 532, 542 (2011), recons. den’d after
remand, 105 Fed. Cl. 353 (2012), aff’d mem., 2013 WL 1896173 (Fed. Cir. 2013); Koehn v.
Sec’y of Health & Human Servs., No. 11-355V, 2013 WL 3214877 (Fed. Cl. Spec. Mstr. May
30, 2013), mot. for review den’d (Fed. Cl. Dec. 3, 2013), aff’d, 773 F.3d 1239 (Fed. Cir. 2014).

       B.      Law Governing Factual Determinations

        The process for making determinations in Vaccine Program cases regarding factual issues
begins with consideration of the medical records. Section 11(c)(2). The special master is required
to consider “all [] relevant medical and scientific evidence contained in the record,” including
“any diagnosis, conclusion, medical judgment, or autopsy or coroner’s report which is contained
in the record regarding the nature, causation, and aggravation of the petitioner’s illness,
disability, injury, condition, or death,” as well as “the results of any diagnostic or evaluative test
which are contained in the record and the summaries and conclusions.” Section 13(b)(1)(A). The
special master is then required to weigh the evidence presented, including contemporaneous
medical records and testimony. See Burns v. Sec’y of Health & Human Servs., 3 F.3d 415, 417
(Fed. Cir. 1993) (it is within the special master’s discretion to determine whether to afford
greater weight to contemporaneous medical records than to other evidence, such as oral
testimony surrounding the events in question that was given at a later date, provided that such a
determination is evidenced by a rational determination).

      Medical records that are created contemporaneously with the events they describe are
presumed to be accurate and “complete” (i.e., presenting all relevant information on a patient’s

                                                 22
health problems). Cucuras, 993 F.2d at 1528; Doe/70 v. Sec’y of Health & Human Servs., 95
Fed. Cl. 598, 608 (2010) (“[g]iven the inconsistencies between petitioner’s testimony and his
contemporaneous medical records, the special master’s decision to rely on petitioner’s medical
records was rational and consistent with applicable law”), aff’d, Rickett v. Sec’y of Health &
Human Servs., 468 F. App’x 952 (Fed. Cir. 2011) (non-precedential opinion). This presumption
is based on the linked propositions that (i) sick people visit medical professionals; (ii) sick
people honestly report their health problems to those professionals; and (iii) medical
professionals record what they are told or observe when examining their patients in as accurate a
manner as possible, so that they are aware of enough relevant facts to make appropriate treatment
decisions. Sanchez v. Sec’y of Health & Human Servs., No. 11-685V, 2013 WL 1880825, at *2
(Fed. Cl. Spec. Mstr. Apr. 10, 2013); Cucuras v. Sec'y of Health & Human Servs., 26 Cl. Ct. 537,
543 (1992), aff’d, 993 F.2d 1525 (Fed. Cir. 1993) (“[i]t strains reason to conclude that petitioners
would fail to accurately report the onset of their daughter’s symptoms. It is equally unlikely that
pediatric neurologists, who are trained in taking medical histories concerning the onset of
neurologically significant symptoms, would consistently but erroneously report the onset of
seizures a week after they in fact occurred”).

        Accordingly, if the medical records are clear, consistent, and complete, then they should
be afforded substantial weight. Lowrie v. Sec’y of Health & Human Servs., No. 03-1585V, 2005
WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). Indeed, contemporaneously medical
records are generally found to be deserving of greater evidentiary weight than oral testimony –
especially where such testimony conflicts with the record evidence. Cucuras, 993 F.2d at 1528;
see also Murphy v. Sec’y of Health & Human Servs., 23 Cl. Ct. 726, 733 (1991), aff'd, 968 F.2d
1226 (Fed. Cir.), cert. den’d, Murphy v. Sullivan, 506 U.S. 974 (1992) (citing United States v.
United States Gypsum Co., 333 U.S. 364, 396 (1947) (“[i]t has generally been held that oral
testimony which is in conflict with contemporaneous documents is entitled to little evidentiary
weight.”)).

       However, there are situations in which compelling oral testimony may be more
persuasive than written records, such as where records are deemed to be incomplete or
inaccurate. Campbell v. Sec’y of Health & Human Servs., 69 Fed. Cl. 775, 779 (2006) (“like any
norm based upon common sense and experience, this rule should not be treated as an absolute
and must yield where the factual predicates for its application are weak or lacking”); Lowrie,
2005 WL 6117475, at *19 (“[w]ritten records which are, themselves, inconsistent, should be
accorded less deference than those which are internally consistent”) (quoting Murphy v. Sec’y of
Health & Human Servs., 23 Cl. Ct. 726, 733 (1991), aff'd per curiam, 968 F.2d 1226 (Fed. Cir.
1992)). Ultimately, a determination regarding a witness’s credibility is needed when determining
the weight that such testimony should be afforded. Andreu, 569 F.3d at 1379; Bradley v. Sec’y of
Health & Human Servs., 991 F.2d 1570, 1575 (Fed. Cir. 1993).



                                                23
        When witness testimony is offered to overcome the presumption of accuracy afforded to
contemporaneous medical records, such testimony must be “consistent, clear, cogent, and
compelling.” Sanchez, 2013 WL 1880825, at *3 (citing Blutstein v. Sec’y of Health & Human
Servs., No. 90-2808V, 1998 WL 408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998)). In
determining the accuracy and completeness of medical records, the Court of Federal Claims has
listed four possible explanations for inconsistencies between contemporaneously created medical
records and later testimony: (1) a person’s failure to recount to the medical professional
everything that happened during the relevant time period; (2) the medical professional’s failure
to document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did not
exist. La Londe v. Sec’y Health & Human Servs., 110 Fed. Cl. 184, 203-04 (2013), aff’d, 746
F.3d 1334 (Fed. Cir. 2014). In making a determination regarding whether to afford greater
weight to contemporaneous medical records over contrary testimony, there must be evidence that
this decision was the result of a rational determination. Burns, 3 F.3d at 417.

       C.      Analysis of Expert Testimony

        Establishing a sound and reliable medical theory often requires a petitioner to present
expert testimony in support of his claim. Lampe v. Sec’y of Health & Human Servs., 219 F.3d
1357, 1361 (Fed. Cir. 2000). Vaccine Program expert testimony is usually evaluated according to
the factors for analyzing scientific reliability set forth in Daubert v. Merrell Dow Pharm., Inc.,
509 U.S. 579, 594-96 (1993). See Cedillo v. Sec’y of Health & Human Servs., 617 F.3d 1328,
1339 (Fed. Cir. 2010) (citing Terran v. Sec’y of Health & Human Servs., 195 F.3d 1302, 1316
(Fed. Cir. 1999)). “The Daubert factors for analyzing the reliability of testimony are: (1) whether
a theory or technique can be (and has been) tested; (2) whether the theory or technique has been
subjected to peer review and publication; (3) whether there is a known or potential rate of error
and whether there are standards for controlling the error; and (4) whether the theory or technique
enjoys general acceptance within a relevant scientific community.” Terran, 195 F.3d at 1316 n.2
(citing Daubert, 509 U.S. at 592-95).

        The Daubert factors play a slightly different role in Vaccine Program cases than they do
when applied in other federal judicial fora (such as the district courts). Daubert factors are
usually employed by judges (in the performance of their evidentiary gatekeeper roles) to exclude
evidence that is unreliable and/or could confuse a jury. In Vaccine Program cases, by contrast,
these factors are used in the weighing of the reliability of scientific evidence proffered. Davis v.
Sec’y of Health & Human Servs., 94 Fed. Cl. 53, 66-67 (2010) (“uniquely in this Circuit, the
Daubert factors have been employed also as an acceptable evidentiary-gauging tool with respect
to persuasiveness of expert testimony already admitted”). The flexible use of the Daubert factors
to evaluate the persuasiveness and reliability of expert testimony has routinely been upheld. See,
e.g., Snyder, 88 Fed. Cl. at 742-45. In this matter (as in numerous other Vaccine Program cases),


                                                24
Daubert has not been employed at the threshold, to determine what evidence should be admitted,
but instead to determine whether expert testimony offered is reliable and/or persuasive.

        Respondent frequently offers one or more experts of her own in order to rebut a
petitioner’s case. Where both sides offer expert testimony, a special master’s decision may be
“based on the credibility of the experts and the relative persuasiveness of their competing
theories.” Broekelschen v. Sec’y of Health & Human Servs., 618 F.3d 1339, 1347 (Fed. Cir.
2010) (citing Lampe, 219 F.3d at 1362). However, nothing requires the acceptance of an expert’s
conclusion “connected to existing data only by the ipse dixit of the expert,” especially if “there is
simply too great an analytical gap between the data and the opinion proffered.” Snyder, 88 Fed.
Cl. at 743 (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 146 (1997)); see also Isaac v. Sec’y of
Health & Human Servs., No. 08-601V, 2012 WL 3609993, at *17 (Fed. Cl. Spec. Mstr. July 30,
2012), mot. for review den’d, 108 Fed. Cl. 743 (2013), aff’d, 540 Fed. App’x 999 (Fed. Cir.
2013) (citing Cedillo, 617 F.3d at 1339).

       D.      Consideration of Medical Literature

        Petitioner’s expert filed some medical and scientific literature in this case, including
articles offered in support of his causation theories. See generally Pet’r’s Exs. 21 and 24-30. I
have reviewed all of the medical literature submitted in this case, although my decision does not
discuss each filed article in detail. Moriarty v. Sec’y of Health & Human Servs., No. 2015-5072,
2016 WL 1358616, at *5 (Fed. Cir. Apr. 6, 2016) (“[w]e generally presume that a special master
considered the relevant record evidence even though he does not explicitly reference such
evidence in his decision”) (citation omitted). Petitioner in fact filed 55 articles, making a detailed
written examination of every single one an arduous task. A write-up or summary of each within
the body of this decision is not called for, however, in explaining my disposition of Petitioner’s
claim, although the items most significant to my determination, or to Petitioner’s case, are
discussed.

       E.      Determination to Resolve Case Without Hearing

         Here, I have opted to decide entitlement based on written submissions and evidentiary
filings, including the seven expert reports collectively filed by the parties. The Vaccine Act and
Rules not only contemplate but encourage special masters to decide petitions on the papers rather
than via evidentiary hearing, where (in the exercise of their discretion) they conclude that the
former means of adjudication will properly and fairly resolve the case. Section 12(d)(2)(D);
Vaccine Rule 8(d). The choice to do so has been affirmed on appeal. See Hooker v. Sec’y of
Health & Human Servs., No. 02-472V, 2016 WL 3456435, at *21 n.19 (Fed. Cl. Spec. Mstr.
May 19, 2016) (citing numerous cases where special masters decided on the papers in lieu of
hearing and that decision was upheld). I am simply not required to hold a hearing in every
matter, no matter the preferences of the parties. Hovey v. Sec’y of Health & Human Servs., 38

                                                 25
Fed. Cl. 397, 402-03 (1997) (special master acted within his discretion in denying evidentiary
hearing); Burns, 3 F.3d at 417; Murphy v. Sec’y of Health & Human Servs., No. 90-882V, 1991
WL 71500, at *2 (Ct. Cl. Spec. Mstr. Apr. 19, 1991).

                                                     ANALYSIS

         After careful review of the expert reports, medical records, and the arguments of both
sides, I conclude that Petitioner has not established preponderant evidence in favor of his claim.

A.       Petitioner Has Not Established a Reliable Causation Theory.

        The central weakness in Petitioner’s case is his causation theory, offered in support of the
first Althen prong. This determination does not turn on insufficiencies in expert credentials or
credibility, but rather on fundamental holes in the theory itself, as evidenced by the reports and
responsive statements made therein by each side’s experts, as well as key literature offered to
bulwark the theory. Petitioner has, in effect, attempted to leverage a theory that is reliable with
respect to one form of the flu vaccine into a case involving a different form, but without showing
that the theory is similarly reliable in the different setting.

        Petitioner relies on Dr. Steinman’s opinion that the H1N1 component in the FluMist form
of the flu vaccine has the potential to interact (via the mechanism of molecular mimicry) with the
hypocretin receptors in the brain. Important aspects of the theory are scientifically reliable. Thus,
deficiencies in the hypocretin-mediated neurotransmission process have been persuasively linked
to narcolepsy. See, e.g., Nishino at 1; Peyron at 1; Ahmed II at 2. Similarly, there is plausible
research (although, by Dr. Steinman’s admission, it remains incomplete) suggesting that
narcolepsy is likely an autoimmune-mediated condition. There is also reliable epidemiologic
evidence linking Pandemrix in Europe to narcolepsy, and studies offered by Petitioner – in
particular, the Ahmed articles co-authored by Dr. Steinman – refine the nature of the linkage
further, concluding that the adjuvant contained in Pandemrix can probably be eliminated as a
primary causal factor. This places the focus on the nucleoproteins in the H1N1 component, and
the evidence that nucleoprotein antibodies are found in higher amounts in patients with
narcolepsy who also received Pandemrix or a similar inactive flu vaccine.19

       I do not dispute Dr. Steinman’s qualifications or credibility on these matters. Dr.
Steinman is often called upon in Program cases to testify about molecular mimicry as the agent
for autoimmune and other conditions – and for good reason, given his ample expertise in
studying the topic as it pertains to multiple sclerosis. See Pet’r’s Ex. 62 at 2-3, 8-42 (listing all of

19
  I acknowledge Respondent’s arguments about limits to the reliability of Ahmed II – given, for example, its limited
sample size – but I need not evaluate whether it is sufficiently scientifically reliable in the first instance to find as I
do, given the larger problem of extrapolating Ahmed II’s results to a different form of the vaccine that has never
been reliably associated with narcolepsy.

                                                           26
the literature Dr. Steinman has published on multiple sclerosis). Here, Dr. Steinman has co-
authored two articles that directly pertain to the illness in dispute. He is a particularly apt expert
for this case.

        Nevertheless, Petitioner’s theory has a central reliability problem. Petitioner proposes that
because Pandemrix has been credibly associated with narcolepsy, it is equally plausible that the
FluMist formulation – an LAIV – of the vaccine would do the same, merely because it also
contains the H1N1 wild virus strain. By Petitioner’s admission, there is no direct evidence of this
contention (although that fact does not mean the claim could not succeed, given the acceptance
in the Program of the notion that vaccine injuries are rare and otherwise need not be proven with
scientific certainty). See, e.g., First Steinman Rep. at 21 (“I want to emphasize that there is no
epidemiologic information linking FluMist to narcolepsy”). But the indirect evidence Petitioner
relies upon does not adequately fill the gap. On the contrary – the Ahmed articles themselves
undercut Petitioner’s attempts to apply their findings to the present circumstances.

        Both Ahmed articles explicitly acknowledge that the form of manufacture of the inactive
flu vaccines (and specifically how manufacture caused a higher production of the nucleoprotein
antigens believed to give rise to the antibodies that interfere with the hypocretin receptors) likely
had something to do with the narcolepsy association. Thus, Pandemrix (strongly associated with
narcolepsy) was not manufactured in the same manner as Focetria. Ahmed II at 1. At the same
time, individuals whose antibody levels were tested in Ahmed II who had received Focetria had
close to zero nucleoprotein antibodies – and Focetria was thus not associated with narcolepsy,
likely because the cross-reactivity necessary to interfere with the hypocretin receptors could not
occur. Ahmed II at 5 (“the trace amounts of [nucleoprotein] in Focetria would not elicit durable
NP antibody responses necessary for subsequent cross-reactivity to HCRT receptor 2”), 7.
Ahmed I and II thus stand for the proposition that something about the process of inactivating the
viral strain in manufacturing that form of the flu vaccine is associated with increasing the
number of nucleotide antibodies – not that the mere presence of H1N1 proteins in any form, and
in any version of the flu vaccine, will inevitably result in sufficient levels of the antibodies to
produce the same cross-reactive autoimmune process. The research explicitly does not state that,
given its findings regarding concentrations of nucleoprotein antibodies in individuals who
received Focetria.

        This case, by contrast, involves a different form of the vaccine, subject to a wholly
different manufacturing process in which the flu strain is live but attenuated. Other than also
being an H1N1 strain, Petitioner has not shown why, or how, the LAIV version would be
comparable to Pandemrix – or even Focetria, for that matter – in increasing the nucleoprotein
antibodies.20 Ahmed I for its part recognizes this as well – and, in particular, that an LAIV’s viral

20
 Indeed, Respondent’s experts, such as Dr. Kohrman, have persuasively demonstrated that the H1N1 strain used to
manufacture FluMist may also be too different from the form studied in Ahmed II. Second Kohrman Rep. at 2-5.

                                                      27
elements are less likely to cross-react via the process of molecular mimicry (the mechanism
proposed in this case for the autoimmune reaction) in comparison to how Pandemrix would,
given its production of the nucleoprotein antibodies identified in Dr. Steinman’s research at
sufficient levels to interfere with the body’s hypocretin receptors. Ahmed I at 5, Ahmed II at 4-5.
Indeed, Dr. Steinman’s research acknowledges that even forms of the flu vaccine (Focetria) more
comparable to the version studied (Pandemrix) were not associated with narcolepsy. Ahmed II at
1 (“[c]urrently, no increased risk has been reported for the MF59-adjuvanted A(H1N1)pdm09
vaccine (Focetria), for which an estimated 6.5 million doses were distributed in EU/EEA, and 25
million doses were used in Europe and Latin America”). Accordingly, even if Dr. Steinman’s
research as reflected in Ahmed I and II is reliable, it has not been shown to be similarly reliable
when applied to FluMist.

        Another reliability deficiency with Petitioner’s theory stems from the molecular mimicry
mechanism that Petitioner proposes would cause the production of the nucleoprotein antibodies.
It is well understood in the Vaccine Program that petitioners are not obligated to prove the
mechanism posited as a component of their causation theory. Knudsen v. Sec'y of Dep't of Health
& Human Servs., 35 F.3d 543, 548-49 (Fed. Cir. 1994). Yet here, the proposed mechanism – that
the fact that FluMist includes an H1NI viral strain from which the cross-reactivity necessary to
produce the hypocretin receptor-interfering antibodies would emanate – is directly undercut by
Dr. Steinman’s own literature. FluMist, because it is an LAIV, may inherently be less likely to
generate the cross-reactive molecular mimicry that Dr. Steinman posits would be the mechanism
causing the autoimmune interference with the hypocretin receptors. See Ahmed I at 5.

        Petitioner attempted to close such gaps in his causation theory, but failed to do so
persuasively, with his arguments consistently rebutted by evidence Respondent offered. First, Dr.
Steinman argued in his reports that the wild H1N1 virus was in fact associated with narcolepsy
(thus allowing for the conclusion that any vaccine containing the strain would also have the
potential to cause narcolepsy). In support of this argument, he pointed to Han, which as noted
above observed an association between the wild H1N1 virus in China and narcolepsy. As
Respondent countered, however, there are facial difficulties with giving this particular study too
much weight. First Kohrman Rep. at 10. Indeed, the Ahmed articles themselves noted the
potential limitations of Han. See, e.g., Ahmed II at 6 (observing that “studies outside China have
not reported an increase in narcolepsy cases in unvaccinated subjects,” and proposing that the
high residential density of Beijing might simply have made the studied residents more
susceptible to the flu generally). Thus, as recognized in Ahmed II, research regarding the
Pandemrix-associated narcolepsy outbreak in Europe did not associate the wild virus with the
condition either. Partinen II at 7. While it has not been shown herein that Han’s findings are
unreliable, its findings are too inconclusive generally to give them the weight urged by
Petitioner.



                                                28
        Second, as Respondent pointed out, the Duffy epidemiologic study stood as very strong
evidence rebutting an association between an LAIV containing the H1N1 strain and narcolepsy.
As a general matter, it is true that Program petitioners need not offer epidemiologic evidence to
establish their causation burden under Althen. Indeed, because vaccine injuries are rare events,
the fact that a particular epidemiologic study suggests a vaccine is generally safe should not
prevent a claimant from prevailing (assuming the other Althen factors are met). See Harris v.
Sec’y of Health & Human Servs., No. 10-322V, 2014 WL 3159377, at *11 (Fed. Cl. Spec. Mstr.
June 10, 2014) (epidemiologic studies cannot absolutely refute causal connections, because it is
possible that a larger study could always detect an increased risk).

        But this does not mean that epidemiologic evidence relevant to a vaccine at issue in a
case has no place in evaluating a claim – especially when the evidence is particularly on point
and persuasive. See, e.g., Godfrey v. Sec’y of Health & Human Servs., No. 10-565V, 2014 WL
3058353, at *19 (Fed. Cl. Spec. Mstr. June 11, 2014) (“this is not a case where epidemiologic
evidence is lacking. The epidemiology exists, and is not supportive of the theory”), mot. for
review den’d, No. 10-565V, slip op. (Apr. 29, 2016). To the contrary – in a case like the present,
where a vaccine’s formulation bears heavily on Petitioner’s causation claim, and where
Petitioner wants to leverage findings about a different vaccine formulation, epidemiologic
evidence relevant to the version of the vaccine in dispute ought to be weighed against
Petitioner’s proof in evaluating whether he has carried his overall burden. See W.C., 704 F.3d at
1361 (special master was not arbitrary in denying compensation, and noting that the special
master properly relied on several epidemiological studies in reaching his decision); Lampe, 219
F.3d at 1365 (stating “[a]n epidemiological study may be probative medical evidence relevant to
a causation determination”); see also C.K. v. Sec’y of Health & Human Servs., 113 Fed. Cl. 757,
770 (2013) (a special master may evaluate contradictory evidence offered by Respondent).

        Duffy involved a study of 650,995 vaccinated individuals in the 2009-10 flu season, but
found no instances in which a child receiving the LAIV formulation of the flu vaccine developed
narcolepsy in 180 days from vaccination – far fewer instances than the incidence rate would
predict. Duffy at 2. In the 2010-11 season, only two cases were reported out of 870,530
individuals. Id. at 2-3. And of the 45,246 individuals between the ages of 10 and 19 who
received an LAIV, none developed narcolepsy despite an incidence rate of 3.84 per 100,000
individuals (meaning .83 cases of narcolepsy would have been expected). Petitioner
unconvincingly quibbles with aspects of Duffy. He argues that it has not been shown that the
form of FluMist administered to him in 2011 was the same as that in the study, which involved
the 2010-11 version – even though in fact it appears, based on the available unrebutted evidence,
that the formulation was the same. Pet’r’s Exs. 72 and 73; Third Steinman Rep. at 18 (stating that
the 2010-11 and 2011-12 influenza vaccine requirements were the same).




                                               29
        Dr. Steinman also proposes that the incidence rate is unreliable and/or underpowered
given how low it was. Yet (as Dr. MacGinnitie observed) the Duffy authors specifically took this
fact into account, noting that even if it were increased ten-fold the result would be the same, with
far fewer cases of actual narcolepsy occurring than what would be reasonably expected in the
studied population.21 An incidence rate is defined as the number of cases of a disease that
develop during a specified period of time divided by the number of subjects in a study. Michael
D. Green et al., Reference Guide on Epidemiology, in Reference Manual on Scientific Evidence
549, 567 (Federal Judicial Center, 3d ed. 2011) (“Green”). Epidemiologic studies can be limited
in their ability to detect increased incidence rates of rare diseases, such as narcolepsy. Harris,
2014 WL 3159377, at *10. However, the predictive strength of an incidence rate is directly tied
to the “power” of an epidemiologic study, which is in turn dependent on the sample size. See
Green at 576, 582 (defining power as “the probability of finding a statistically significant
association… (if it exists) in light of the sample sizes used”) (citing Proctor & Gamble Pharms.,
Inc. v. Hoffmann-LaRoche Inc., No. 06 Civ. 0034(PAC), 2006 WL 2588002, at *6 n.16
(S.D.N.Y. Sept. 6, 2006) (“the sample size of a well-designed randomized clinical is large
enough to ensure a high . . . power of detecting a clinically important overall difference between
two treatment groups”)). A study with a greater sample size, and therefore sufficient statistical
power, can more persuasively support a determination as to whether a causal link exists. See
Green at 582.

        Here, Duffy’s sample size was generally large enough to render its incidence rate
projections reliable, despite Dr. Steinman’s claims to the contrary.22 Thus, from a scientific
standpoint – and from applying the Daubert criteria that govern reliability determinations in
Program cases – I find that Duffy contradicts Petitioner’s argument about the likelihood that the
FluMist form of the vaccine could cause narcolepsy, given the failure of observed, real-world
instances to rise anywhere close to the expected incidence rate. Daubert, 43 F.3d at 1321 (citing
DeLuca v. Merrell Dow Pharm., Inc., 911 F.2d 941, 958 (3rd Cir. 1990)) (“[f]or an
epidemiological study to show causation under a preponderance standard, ‘the relative risk of ...
[the defect or injury] arising from the epidemiological data . . . will, at a minimum, have to
exceed ‘2’”).



21
   Dr. Steinman further argues that the low incidence rate could be attributable to the fact that those with the genetic
defect giving them a propensity to develop narcolepsy, like Mr. D’Tiole, are less common in the United States than
abroad, where the Pandemrix/inactivated form of vaccine has been shown to be linked to the condition. Third
Steinman Rep. at 9-10. But Dr. MacGinnitie persuasively established that incidence would also be affected by
population size, rather than just the prevalence of the genetic allele. Second MacGinnitie Rep. at 2. Because the
United States’ population is much larger than both Finland and Sweden, the study would have likely shown more
cases of narcolepsy if a link did in fact exist.

22
   There is also some irony in Dr. Steinman’s objection that Duffy was underpowered, and hence unreliable – since
his own research from Ahmed II, so heavily relied upon by Petitioner to establish a relationship between the flu
vaccine and narcolepsy based upon the presence of nucleoprotein autoantibodies, involved only 20 individuals.

                                                          30
       The basis for my determination herein to give Duffy more weight than Petitioner urges
can also be understood by reiteration of a prior point. In this case, to the extent any flu vaccine
has been associated with narcolepsy, that association is the result of epidemiologic evidence
involving Pandemrix only. Dr. Steinman’s own literature, especially Ahmed I and II, only
underscored the extent to which questions about formulation likely matter. And Petitioner has
heavily relied on other epidemiologic evidence involving the wild virus, like Han. Given the
backdrop, epidemiologic evidence involving the specific vaccine formulation at issue in this case
becomes especially relevant – and the conclusions of such evidence therefore become more
probative.23

        I again acknowledge that components of Petitioner’s theory in this case have reliable
foundations, even if some of the research relied upon remains preliminary, as Dr. Steinman has
admitted. Petitioner’s theory could well become more reliable once there is stronger proof
linking the LAIV form of the H1N1 flu vaccine, or better and more consistent evidence linking
the H1N1 wild virus alone, to narcolepsy. Studies measuring the nucleoprotein antibody levels in
individuals vaccinated with FluMist would also be useful in supporting the theory. See Ahmed II
at 8 (noting that these kind of findings would constitute a step toward understanding vaccine-
associated narcolepsy, and therefore future studies would be beneficial to further understand the
mechanism linking narcolepsy and the flu vaccine). At present, however, Dr. Steinman’s own
research suggests that the theory he proposes applies only to a form of the flu vaccine not at issue
in this case. It therefore lacks sufficient reliability in this context to carry Petitioner’s Althen
prong one burden.

        Petitioner and his expert protest that the Vaccine Act’s evidentiary requirements do not
demand scientific exactitude, and thus for me to find the first prong has not been satisfied is to
unfairly increase his burden of proof. See, e.g., Opp. at 24-25, Second Steinman Rep. at 8. But I
have not done so in my analysis. For, even if a petitioner need only demonstrate a “plausible”
theory, the scientific evidence offered to meet that standard must itself be reliable, based on the
same standards that would apply to it outside the courtroom. Kumho Tire Co., Ltd. v.
Carmichael, 526 U.S. 137, 152 (1999) (Daubert factors exist “to make certain that an expert,
whether basing testimony upon professional studies or personal experience, employs in the
courtroom the same level of intellectual rigor that characterizes the practice of an expert in the
relevant field”).

        Thus, although the Vaccine Act does not require a petitioner to prove with scientific
certainty that his theory is plausible (and special masters make legal determinations about

23
   Indeed, in this case Petitioner has arguably put epidemiologic evidence directly into contention. Where a
petitioner relies on such evidence to suggest a vaccine likely could cause a particular disease or condition, then he
must also persuasively explain or rebut contrary evidence – he cannot simply take refuge behind the general
proposition that Vaccine Act claimants need not usually offer such evidence.


                                                        31
evidentiary weight – not scientific determinations), it does require a chain of reliable
propositions supporting petitioner’s theory – and here important links in the chain are missing. It
is simply too great of a leap for me to conclude that, because one form of the flu vaccine may
plausibly cause narcolepsy due to manufacturing differences that promote an excess of certain
antigens that could theoretically provoke an autoimmune reaction, a significantly different form
of the vaccine would necessarily have the same effect in the United States – especially given
reliable epidemiologic evidence to the contrary, as well as admissions found in Petitioner’s own
scientific evidence.

B.      The Other Althen Elements Have Not Been Met

       Although my decision turns on Petitioner’s inability to offer a persuasive and reliable
theory of causation, I also find that the other Althen prongs have not been met, for reasons
somewhat independent of the above analysis.

        First, the “did cause,” second Althen prong has not been met with preponderant evidence.
Mr. D’Tiole cannot establish that he in fact experienced an autoimmune process, in the manner
outlined by Dr. Steinman’s theory, culminating in his narcolepsy. The record lacks direct24 or
indirect evidence of the existence of an autoimmune post-vaccination reaction, reflected by some
other test result or symptom. What is left is the fact that (crediting Ms. DePlush’s statements)
Petitioner began to experience some narcolepsy symptoms after his February 2012 surgical
procedure, and then additional symptoms several months later, with nothing in the intervening
period to suggest any progression or continuation of symptoms. This does not constitute a
coherent, logical sequence of cause and effect that could persuasively be related to his December
2011 vaccination. Dr. Steinman largely appears to assume that the fact that narcolepsy followed
vaccination is proof enough of a relationship – an assumption the Program soundly rejects. See,
e.g., Moberly, 592 F.3d at 1323 (“neither a mere showing of a proximate temporal relationship
between vaccination and injury, nor a simplistic elimination of other potential causes of the
injury suffices, without more, to meet the burden of showing actual causation”); Grant, 956 F.2d
at 1148.

       Second (and with respect to the third Althen prong), Petitioner has not adequately
demonstrated that the proposed timeframe in which he would be expected to experience the
autoimmune process interfering with his hypocretin production, and resulting in narcolepsy, was
medically reasonable. It is true that Dr. Steinman’s theory proposes a timeframe that is fairly
long, and which has some reliable basis. Working from the Pandemrix literature, plus Han, Dr.

24
   Thus, there is no evidence that Petitioner had any of the H1N1-derived nucleoprotein antibodies that would
theoretically interact with his hypocretin production – although I acknowledge that this evidentiary omission does
not deserve significant weight, since it is not likely any of Mr. D’Tiole’s treaters would have even thought to look
for the presence of these antibodies in the first place.


                                                        32
Steinman posits that the autoimmune reaction could take several months to develop, since
narcolepsy is itself usually diagnosed in such a time lag after vaccination or likely infection date.
First Steinman Rep. at 17, 19. Given that Petitioner experienced his symptoms no sooner than
about seven to eight weeks from his receipt of FluMist, and no later than April 2012 (which the
medical records suggest, based on the first time he mentioned his symptoms to a treater),
Petitioner’s reported onset is well within that timeframe.25

       However, the medical records are inconsistent on the scope or progression of these
symptoms in the ten months after Mr. D’Tiole received the vaccine. Thus, although there is
evidence of onset in the late winter of 2012, the records from Petitioner’s neurologic and
epilepsy consult in October 2012 make little mention of sleep problems as Petitioner’s primary
concern, and do not themselves corroborate the earlier records. And, as noted above, there is zero
record evidence that evinces the existence of an autoimmune process occurring in the seven
months after vaccine administration. It is therefore impossible to conclude that the proposed
timeframe actually played out as would be expected. Dr. Steinman has also not offered an
explanation for why an individual’s narcolepsy would take such a stuttering, up and down course
under his theory, with the molecular mimicry mechanism he posits beginning at the time of
vaccination but thereafter taking over nine months to develop, with many subsequent lulls.26

C.       A Hearing Was Not Necessary to Resolve this Case

       In deciding as I do, I am declining Petitioner’s request that I conduct a hearing. The
choice of how best to resolve this case is a matter that lies generally with my discretion, but
given Petitioner’s protestations I shall explain my reasoning.

       A hearing usually provides a petitioner with the opportunity to put on live testimony,
which aids the special master most in cases where witness credibility is at issue, or where there is
a need to pose questions to a witness in order to obtain information not contained in, or not self-
evident from, the existing filings. See, e.g., Hooker, 2016 WL 3456435, at *21 (discussing a

25
  It should be noted that the literature discusses this timeframe in relation to diagnosis of narcolepsy, not onset –
and thus suggests that onset would be sooner. See S. Nevsimalova, Narcolepsy in Childhood, 2009 Sleep Medicine
Reviews 13, at 2 (Pet’r’s Ex. 35) (ECF No. 11-8).
26
   For added background in evaluating whether the timing of onset in this case was medically acceptable, it is
instructive to compare this case with the only other reasoned decision of which I am aware addressing the propensity
of some forms of the flu vaccine to cause narcolepsy, Garrison v. Sec’y of Health & Human Servs., No. 14-762V,
2015 WL 7424016 (Fed. Cl. Spec. Mstr. Oct. 29, 2015). The petitioner in Garrison received the flu vaccine in
November 2011, and (as medical records plainly established) began experiencing sleepiness and related symptoms
within a week or two. By May 2012, she was diagnosed with narcolepsy. Garrison, 2015 WL 7424016, at *1-2.
Temporally this onset is far closer to the vaccine’s administration than in the present case, where (even if I accept
Petitioner’s assertions about onset occurring in February 2012) there is a two-month lag, followed by a fluctuating
course of symptoms over the next six months. Moreover, the medical records in this case are inconsistent on onset,
with some suggesting Mr. D’Tiole’s narcolepsy did not begin until March or April 2012.


                                                        33
special master’s discretion in holding a hearing and the factors that weighed against holding a
hearing in this matter); Murphy, 1991 WL 71500, at *2 (no justification for a hearing where the
claim is fully developed in the written records and the special master does not need to observe
the fact witnesses for the purpose of assessing credibility). It may also, in certain circumstances,
permit a claimant to expand upon or illuminate points already set forth in paper filings, or
respond to unanticipated questions raised in the matter – but again, only where necessary to
reach a decision.

        In this case, live witness testimony was not required in order for me to reach a reasoned
decision, which did not turn on a credibility determination. The largest weakness in Petitioner’s
case is his causation theory as proposed by Dr. Steinman. Dr. Steinman’s credibility on the topic
at hand was established by his reports, burnished by his reputation and credentials (given that he
frequently appears in Program cases as an expert).27 Indeed, it is evident that both sides have
offered expert opinions from individuals with the necessary backgrounds and experience to give
them. Thus, I need not hear Dr. Steinman (or any expert for that matter in this case) “live” to
weigh his theory, since personally evaluating his candor was not required for me to decide the
case.

        I further note that Petitioner had sufficient opportunity to present his arguments, along
with supportive expert testimony. Petitioner offered three reports from Dr. Steinman, providing
ample elaboration of his views as well as reacting to the critiques lobbed by Respondent’s
experts in their own reports. The timing of the filing of these reports illuminates the numerous
opportunities Petitioner had to bulwark his theories in light of Respondent’s challenges, and thus
the extent to which he has had a “full and fair” opportunity to make his case. Thus, Dr.
Steinman’s first report was filed less than one month after the case’s initiation in early 2015,
with the second (responding to the points raised by Dr. Kohrman) filed in September of that
same year. The third supplemental report (which, at 23 pages, was nearly as long as the first
report) followed Dr. Kohrman’s supplemental report and Dr. MacGinnitie’s first report, both of
which were filed in early 2016.

       In addition, I note that the parties’ experts thoroughly addressed the issues relevant to
causation in their reports, allowing me to discern the problems with Petitioner’s theory that I
have identified above without needing to question any expert directly about a topic that had only
occurred to me. Respondent’s experts squarely challenged in their reports the extent to which the
Ahmed I and II findings about Pandemrix applied to FluMist. See, e.g., First MacGinnitie Rep. at
9 (“Flumist and Pandemrix are very different vaccines administered by different routes and
causing distinct immune responses,” and “narcolepsy has only been associated with a specific


27
  I also note that I have personally heard Dr. Steinman testify several times in different Program cases, and thus had
repeated opportunities to observe him and weigh his personal credibility. While I have not always found his opinion
persuasive with respect to a given claim, I have never doubted his competency or expertise.

                                                         34
type of subunit vaccine”). In turn, Petitioner and his expert were clearly made aware of
Respondent’s arguments, and Dr. Steinman endeavored in his two supplemental reports to
answer and rebut all of them. I had no additional questions to pose to Dr. Steinman that he had
not already answered, or had been given the opportunity to answer.28

        I similarly did not need to hear directly from Petitioner or his family members. There are
many cases where witness testimony about the nature of a symptom or its onset is critical to
determining a fact issue. See, e.g., Rich v. Sec’y of Health & Human Servs., No. 12-742V, 2015
WL 5882324 (Fed. Cl. Spec. Mstr. Sept. 16, 2016) (fact hearing required witness testimony to
determine onset of petitioner’s ADEM symptoms); Reddy v. Sec’y of Health & Human Servs.,
No. 13-208V, 2015 WL 5578610 (Fed. Cl. Spec. Mstr. Aug. 26, 2015) (determining onset of
symptoms through witness testimony at fact hearing to resolve whether claim was timely filed);
Bray v. Sec’y of Health & Human Servs., No. 10-207V, 2014 WL 5025173 (Fed. Cl. Spec. Mstr.
Sept. 16, 2014) (case required witness testimony to determine if petitioner received the flu
vaccine). In such instances, it is necessary to evaluate the witness’s demeanor live in order to
determine how much weight to give a factual allegation. But here, I can dispense with live
testimony – and even credit all of the witness testimony as set forth in written declarations as
true – but still reach the same conclusion.

        For example, Petitioner argues that fact witnesses in this case would attempt to establish
that onset of petitioner’s narcolepsy occurred around the time of his operation in February 2012.
Opp. at 18. Some of this testimony would be in opposition to medical records – for example,
those records where Petitioner or his family proposed a somewhat later onset. But even if I
simply accept as true Petitioner’s assertion that onset began around the time of his February 2012
surgical procedure, my finding that Petitioner has not demonstrated that FluMist could cause
narcolepsy remains. Finding in favor of Petitioner on the onset issues after hearing such
testimony would not cause him to prevail.

        Petitioner also proposes that some of his narcolepsy treaters might have identified the
FluMist vaccine as a trigger for his narcolepsy had they been aware that he received it, thus
strengthening his call for live testimony about onset. Opp. at 17-18. While treater views are
important in Program cases, however, the assumption that a treater would have offered support
for FluMist’s causal role is speculative. Moreover, the particular treater identified, Dr. Mignot,29
was known to Petitioner and could easily have been contacted (whether in the course of this

28
   Importantly, six months passed from the date of Dr. Steinman’s third expert report and Petitioner’s brief filed in
opposition to Respondent’s motion – giving him even more time, had he so chosen, to file additional statements
from Dr. Steinman (or other experts) on the issues in contention.
29
  Notably, this is the same Dr. Mignot whose research findings on a component of Dr. Steinman’s overall theory
about autoantibodies blocking hypocretin receptors could not be replicated – a failure that Dr. Steinman opted to
characterize as fraudulent in nature. Third Steinman Rep. at 1-5.


                                                        35
matter or in briefing the motion to dismiss) and asked to make a supporting declaration based on
the known fact that Mr. D’Tiole received the FluMist vaccine, but was not.30 Dr. Mignot has
offered opinions about the propensity of the flu vaccine to cause narcolepsy before in other
cases, and his unavailability herein has not been established. See, e.g., Garrison, 2015 WL
7424016, at *7.31 In any event, I need not accept a treater opinion, or give it the weight urged by
a claimant, that itself is not reliable or founded on reliable evidence – and because Dr.
Steinman’s opinion has not been found to be reliable when applied to FluMist, the fact that a
treater might espouse the same theory would not alter my conclusion. Synder, 88 Fed. Cl. at 746
n.67.

         This point underscores another reason for forgoing a hearing. As noted above, the
deficiency in Petitioner’s causation theory was discernible from review of the expert reports
alone. Dr. Steinman proposed that the presence of the H1N1 wild virus component in FluMist
would likely have the same impact as that component contained in different form of vaccine. But
the very studies he helped author, and that he cites in support of his theory, themselves point to a
contrary conclusion: that it was the manner in which the H1N1 components were affected by
inactivation, rather than the mere inclusion of the flu virus in any vaccine, that played the
primary role in causing narcolepsy. My conclusions about the deficiencies in Petitioner’s theory
were derived from close consideration of the parties’ competing reports and their supporting
literature, and did not require me to question them (any more than I would be obligated to
question them at hearing).

         Petitioner insists that the mere fact that his expert embraces an opinion in opposition to
the Respondent’s experts means that there exist “genuine issues of fact that must be fleshed out
further with witness testimony.” Opp. at 15. But this misconstrues the factors I am to weigh in
deciding when a hearing is required. Prior decisions have recognized that a special master’s
discretion in deciding whether to conduct an evidentiary hearing “is tempered by Vaccine Rule
3(b),” or the duty to “afford[] each party a full and fair opportunity to present its case.” Hovey,
38 Fed. Cl. at 400-01, citing Rule 3(b). But the rule also includes the obligation of creation of a
record “sufficient to allow review of the special master’s decision.” Id. Thus, the fact that a claim
is legitimately disputed, such that the special master must exercise his intellectual faculties in

30
   Dr. Mignot began treating Petitioner in 2014. This matter was filed in 2015, but Petitioner only offered expert
support for his claim from Dr. Steinman. I did not indicate my intent to permit Respondent to make a motion for a
ruling on the record until March 2016. Petitioner subsequently filed his opposition to Respondent’s motion on July
20, 2016 (ECF No. 37). No reason has been provided why Dr. Mignot could not have been, or was not, asked to
provide support for Petitioner’s argument herein at any time in 2015 or this year.
31
   Garrison was decided in favor of the petitioner, but in circumstances in which Respondent did not offer her own
expert, and opted instead simply to request a ruling on the record based upon the petitioner’s submissions. Garrison,
2015 WL 7424016, at *1 (Respondent filed only a Rule 4(c) Report requesting a ruling on the record). Accordingly,
the special master’s determination was based mainly on whether the petitioner had offered sufficient proof to meet
the Althen prongs, without confronting the issues herein.


                                                        36
order to decide a matter, is not itself grounds for a trial (for if it were, trials would be required in
every disputed case).

         Rather, the standard is whether Petitioner has had a fair chance to present his case – and
here he has. This is not a case where the diagnosis is in dispute, such that I would benefit from
hearing an expert explain his interpretation of the record. The issue disputed by the experts –
whether research involving Pandemrix applies to FluMist – is self-evident from their reports. As
previously noted, moreover, I have deemed Petitioner’s allegations about onset as true, removing
another disputed fact that under other circumstances might have required an evidentiary hearing
to resolve. The experts all had ample opportunity to review each other’s opinions and respond
accordingly, in keeping with the “full and fair opportunity” duty that informs whether to hold a
hearing. And those reports, plus the ample medical and scientific literature offered in connection
therewith, were all filed – thus providing the record necessary to resolve a motion for review,
should Petitioner choose to exercise that opportunity. Resolution of the primary disputed issue –
the first Althen prong – did not require live testimony simply because it was a contested matter.

        The third reason for not holding a hearing is less substantively important, but still
significant. The Vaccine Program is currently inundated with cases, with filings growing at a rate
faster than the existing special masters (whose numbers are limited by the Vaccine Act itself) can
handle. See Hooker, 2016 WL 3456435, at *22 (“[t]he special masters of this court, designated to
decide these cases, now face nearly overwhelming numbers of cases on each of their dockets,
being required to resolve many more cases than in past years, but with the same number of
special masters”). This means that legitimately contested matters cannot possibly be heard
promptly after they are ready, even discounting the need to schedule hearings at times mutually-
convenient to counsel, witnesses, and experts.32 Under such circumstances, special masters must
necessarily reserve trials for matters where live witness testimony is vital to resolution. Other
cases, no matter how hotly contested, can be fairly, and efficiently, resolved on the papers, even
if they call for close review of the file and painstaking evaluation of expert positions. This case
presents such an instance.




32
  This case, for example, could not have been heard until the second half of 2017 at the earliest, given my present
calendar schedule for entitlement hearings – which at the moment anticipates conducting ten individual hearings
before Memorial Day 2017. Thus (and taking into account usual post-trial briefing), had I scheduled this case for
hearing, it is unlikely I would have completed a decision in the matter before mid-2018. By contrast, this written
decision is being released in 2016, and less than six months from the date the case was ripe for decision.


                                                        37
                                              CONCLUSION

        The record does not support Mr. D’Tiole’s contention that the FluMist form of the flu
vaccine could cause his narcolepsy or cataplexy, or did so. There is no more than a temporal
relationship between vaccination and his subsequent symptoms – and, moreover, one that is not
particularly close, and which the proposed theory is somewhat vague in addressing. Petitioner
has not established entitlement to a damages award.33


IT IS SO ORDERED.
                                                                    /s/ Brian H. Corcoran
                                                                    Brian H. Corcoran
                                                                    Special Master




33
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing
their right to seek review.

                                                      38